Exhibit 10.1

EXECUTION VERSION

 

 

 

 

 

MASTER REPURCHASE AGREEMENT

among

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent
(“Administrative Agent”)

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”)

and

PENNYMAC LOAN SERVICES, LLC, as seller (“Seller”)

 

Dated as of April 1, 2020

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED NOTES,

SERIES 2020-SPIADVF1

 

 

 

 

 

 








TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINITIONS


1

Section 1.01

Certain Defined Terms


1

Section 1.02

Other Defined Terms


12

 

 

 

ARTICLE II

GENERAL TERMS


13

Section 2.01

Transactions


13

Section 2.02

Procedure for Entering into Transactions


13

Section 2.03

Repurchase; Payment of Repurchase Price


13

Section 2.04

Price Differential


14

Section 2.05

Margin Maintenance


14

Section 2.06

Payment Procedure


14

Section 2.07

Application of Payments


15

Section 2.08

Use of Purchase Price and Transaction Requests


15

Section 2.09

Recourse


15

Section 2.10

Requirements of Law


15

Section 2.11

Taxes


17

Section 2.12

Indemnity


18

Section 2.13

Additional Balance


18

Section 2.14

Commitment Fee


18

Section 2.15

Termination


18

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES


19

Section 3.01

Seller Existence


19

Section 3.02

Licenses


19

Section 3.03

Power


19

Section 3.04

Due Authorization


19

Section 3.05

Financial Statements


20

Section 3.06

No Event of Default


20

Section 3.07

Solvency


20

Section 3.08

No Conflicts


21

Section 3.09

True and Complete Disclosure


21

Section 3.10

Approvals


21

Section 3.11

Litigation


21

Section 3.12

Material Adverse Change


21

Section 3.13

Ownership


21

Section 3.14

The Note


22

Section 3.15

Taxes


22

 





 



 

 

 

 

Section 3.16

Investment Company


22

Section 3.17

Chief Executive Office; Jurisdiction of Organization


23

Section 3.18

Location of Books and Records


23

Section 3.19

ERISA


23

Section 3.20

Financing of Note and Additional Balances


23

Section 3.21

Agreements


23

Section 3.22

Other Indebtedness


23

Section 3.23

No Reliance


23

Section 3.24

Plan Assets


24

Section 3.25

No Prohibited Persons


24

Section 3.26

Compliance with 1933 Act


24

 

 

 

ARTICLE IV

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST


24

Section 4.01

Ownership


24

Section 4.02

Security Interest


24

Section 4.03

Further Documentation


26

Section 4.04

Changes in Locations, Name, etc


26

Section 4.05

Performance by Buyer of Seller’s Obligations


26

Section 4.06

Proceeds


27

Section 4.07

Remedies


27

Section 4.08

Limitation on Duties Regarding Preservation of Repurchase Assets


28

Section 4.09

Powers Coupled with an Interest


28

Section 4.10

Release of Security Interest


28

Section 4.11

Reinstatement


28

 

 

 

ARTICLE V

CONDITIONS PRECEDENT


28

Section 5.01

Initial Transaction


28

Section 5.02

All Transactions


29

Section 5.03

Closing Subject to Conditions Precedent


30

 

 

 

ARTICLE VI

COVENANTS


33

Section 6.01

Litigation


33

Section 6.02

Prohibition of Fundamental Changes


33

Section 6.03

Weekly Reporting


33

Section 6.04

No Adverse Claims


34

Section 6.05

Assignment


34

Section 6.06

Security Interest


34

Section 6.07

Records


34

Section 6.08

Books


34

Section 6.09

Approvals


34

 





-ii-



 

Section 6.10

Material Change in Business


35

Section 6.11

Distributions


35

Section 6.12

Applicable Law


35

Section 6.13

Existence


35

Section 6.14

Chief Executive Office; Jurisdiction of Organization


35

Section 6.15

Taxes


35

Section 6.16

Transactions with Affiliates


35

Section 6.17

Guarantees


35

Section 6.18

Indebtedness


35

Section 6.19

True and Correct Information


35

Section 6.20

No Pledge


36

Section 6.21

Plan Assets


36

Section 6.22

Sharing of Information


36

Section 6.23

Modification of the Base Indenture and Series 2020-SPIADVF1 Indenture Supplement


36

Section 6.24

Reporting Requirements


36

Section 6.25

Liens on Substantially All Assets


38

Section 6.26

Litigation Summary


38

Section 6.27

Hedging


39

Section 6.28

[Reserved]


39

Section 6.29

Most Favored Status


39

 

 

 

ARTICLE VII

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT


39

Section 7.01

Events of Default


39

Section 7.02

No Waiver


41

Section 7.03

Due and Payable


41

Section 7.04

Fees


42

Section 7.05

Default Rate


42

 

 

 

ARTICLE VIII

ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS BY BUYER


42

Section 8.01

Entire Agreement


42

Section 8.02

Waivers, Separate Actions by Buyer


42

 

 

 

ARTICLE IX

SUCCESSORS AND ASSIGNS


43

Section 9.01

Successors and Assigns


43

Section 9.02

Participations and Transfers


43

Section 9.03

Buyer and Participant Register


44

 





-iii-



 

 

 

 

 

 

 

ARTICLE X

MISCELLANEOUS


44

Section 10.01

Survival


44

Section 10.02

Indemnification


44

Section 10.03

Nonliability of Buyer


45

Section 10.04

Governing Law; Submission to Jurisdiction; Waivers


45

Section 10.05

Notices


47

Section 10.06

Severability


48

Section 10.07

Section Headings


48

Section 10.08

Counterparts


48

Section 10.09

Periodic Due Diligence Review


48

Section 10.10

Hypothecation or Pledge of Repurchase Assets


49

Section 10.11

Non-Confidentiality of Tax Treatment


49

Section 10.12

Set-off


50

Section 10.13

Intent


50

 

 

 

 

 

Schedule 1

–

Responsible Officers of Seller

 

 

 

Schedule 2

–

Asset Schedule

 

 

 

Schedule 3

–

Buyer Account

 

 

 

Exhibit A

–

Form of Transaction Notice

 

 

 

Exhibit B

–

Existing Indebtedness

 

 

 



-iv-



 

MASTER REPURCHASE AGREEMENT

This Master Repurchase Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is made
as of April 1, 2020, among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
(“CSFB”), as administrative agent (the “Administrative Agent”), CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (“CSCIB”), as buyer (“Buyer”), and PENNYMAC LOAN
SERVICES, LLC, as seller (“Seller” or “PLS”).

W I T N E S S E T H  :

WHEREAS, from time to time the parties hereto may enter into transactions in
which Seller agrees to transfer to Buyer a certain Note (as defined below)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Note at a date certain or on demand, against the
transfer of funds by Seller.  Each such transaction shall be referred to herein
as a “Transaction” and, unless otherwise agreed in writing, shall be governed by
this Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder;

WHEREAS, pursuant to the Base Indenture (as defined below) and the Series
2020-SPIADVF1 Indenture Supplement (as defined below), PNMAC GMSR ISSUER TRUST
(the “Issuer”) has duly authorized the issuance of a Series of Notes, as a
single Class of Variable Funding Note, known as the “PNMAC GMSR ISSUER TRUST MSR
Collateralized Notes, Series 2020-SPIADVF1” (the “Note”);

WHEREAS, Seller is the owner of the Note; and

WHEREAS, Seller wishes to sell the Note to Buyer pursuant to the terms of this
Agreement;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller hereby agree as follows.

ARTICLE I

 

DEFINITIONS

Section 1.01       Certain Defined Terms.  Capitalized terms used herein shall
have the indicated meanings:

“1933 Act” means the Securities Act of 1933, as amended from time to time.

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.





-1-



 

 

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or
(vi) that any governmental authority or agency or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the property of such party or of any of its
Affiliates, or shall have taken any action to displace the management of such
party or of any of its Affiliates or to curtail its authority in the conduct of
the business of such party or of any of its Affiliates.

“Additional Balance” has the meaning set forth in Section 2.13.

“Additional Repurchase Assets” has the meaning set forth in Section 4.02(c).

“Administrative Agent” has the meaning given to such term in the preamble to
this Agreement.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided,  however, that in
respect of Seller the term “Affiliate” shall include only PNMAC and its wholly
owned subsidiaries.

“Agreement” has the meaning given to such term in the preamble to this
Agreement.

“Applicable Lending Office” means the “lending office” of Buyer (or of an
Affiliate of Buyer) designated in Section 10.05 hereof or such other office of
Buyer (or of an Affiliate of Buyer) as Buyer may from time to time specify to
Seller in writing as the office by which the Transactions are to be made and/or
maintained.

“Asset Schedule” means Schedule 2 attached hereto, which lists the Note and the
terms thereof, as such schedule shall be updated from time to time in accordance
with Section 2.02 hereof, including without limitation, in connection with
Buyer’s approval of any Additional Balances pursuant to Section 2.13.

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.





-2-



 

 

“Base Indenture” means the Third Amended and Restated Base Indenture, dated as
of April 1, 2020, among Buyer, Citibank, N.A., as indenture trustee, as
calculation agent, as paying agent and as securities intermediary, Seller, as
administrator and as servicer, CSFB, as administrative agent, and the Credit
Manager, including the schedules and exhibits thereto, as amended, restated,
supplemented or otherwise modified from time to time.

“Base Rate”  has the meaning assigned to the term in the Pricing Side Letter.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) any
other day on which national banking associations or state banking institutions
in New York, New York, the State of California, the city and state where the
Corporate Trust Office is located or the Federal Reserve Bank of New York, are
authorized or obligated by law, executive order or governmental decree to be
closed.

“Buyer” means CSCIB, together with its successors, and any assignee of and
Participant or Transferee in the Transaction.

“Buyer Account”  means the account identified on Schedule 3 hereto.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Change in Control” occurs if any of the following occur:

(A)       any transaction or event as a result of which PNMAC ceases to own,
beneficially or of record, 100% of the stock of Seller, except with respect to
an initial public offering of Seller’s common stock on a U.S. national
securities exchange;

(B)       the sale, transfer, or other disposition of all or substantially all
of Seller’s or PNMAC’s assets (excluding any such action taken in connection
with any securitization transaction); or

(C)       the consummation of a merger or consolidation of Seller or PNMAC with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of Seller or PNMAC
immediately prior to such merger, consolidation or other reorganization.

“Closing Date” means April 1, 2020.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.





-3-



 

 

“Commitment” means the obligation of Buyer to enter into Transactions with
Seller with an aggregate outstanding Purchase Price at any one time not to
exceed the Maximum Purchase Price.

“Commitment Fee” has the meaning assigned to the term in the Pricing Side
Letter.

“Commitment Period” means the period from and including the Closing Date to but
not including the Termination Date or such earlier date on which the Commitment
shall have terminated pursuant to this Agreement.

“Confidential Information” has the meaning set forth in Section 10.11(b).

“Control”, “Controlling” or “Controlled” means the possession of the power to
direct or cause the direction of the management or policies of a Person through
the right to exercise voting power or by contract, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Credit Manager” means Pentalpha Surveillance LLC and any successor thereto in
such capacity.

“CSCIB” has the meaning given to such term in the preamble to this Agreement.

“CSFB” has the meaning given to such term in the preamble to this Agreement.

“Default” means an event, condition or default that, with the giving of notice,
the passage of time, or both, would constitute an Event of Default.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“EO13224” has the meaning set forth in Section 3.25.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or PNMAC is treated as a single employer under Section 414(b) or (c) of
the Code or solely for purposes of Section 302 of ERISA and Section 412 of the
Code is treated as single employer described in Section 414 of the Code.

“ERISA Event of Termination” means with respect to Seller or PNMAC (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of Section
4043(a) of ERISA that it be notified with thirty (30) days of the occurrence of
such event, or (ii) the withdrawal of Seller, PNMAC or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (iii) the failure by Seller, PNMAC or
any ERISA Affiliate thereof to meet the minimum funding standard of Section 412
of the Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code





-4-



 

 

as amended by the Pension Protection Act) or Section 302(e) of ERISA (or Section
303(j) of ERISA, as amended by the Pension Protection Act), or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, PNMAC or any ERISA Affiliate thereof to
terminate any plan, or (v) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under Section 401(a)(29) of
the Code, or (vi) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (vii) the receipt by Seller, PNMAC or any ERISA Affiliate thereof
of a notice from a Multiemployer Plan that action of the type described in the
previous clause (vi) has been taken by the PBGC with respect to such
Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, PNMAC or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412(b) or 430(k) of the Code with respect to any Plan.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Existing Indebtedness” has the meaning specified in Section 3.22.

“Expenses” means all present and future expenses reasonably incurred by or on
behalf of Buyer in connection with the negotiation, execution or enforcement of
this Agreement or any of the other Program Agreements and any amendment,
supplement or other modification or waiver related hereto or thereto, whether
incurred heretofore or hereafter, which expenses shall include the reasonable
and documented cost of title, lien, judgment and other record searches;
reasonable and documented attorneys’ fees; any ongoing audits or due diligence
costs in connection with valuation, entering into Transactions or determining
whether a Margin Deficit may exist; and costs of preparing and recording any UCC
financing statements or other filings necessary to perfect the security interest
created hereby.

“FATCA” Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b) of the Code, or any U.S. or non-U.S. fiscal or regulatory legislation,
guidance, notes, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.

“Financial Statements” means the consolidated financial statements of Seller
prepared in accordance with GAAP for the year or other period then ended.

“GAAP” means U.S. generally accepted accounting principles that are
(i) consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its successors, as in effect from time to time,
and (ii) applied consistently with principles applied to past financial
statements of Seller and its subsidiaries; provided,  that a certified public





-5-



 

 

accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in generally accepted accounting principles) that such
principles have been properly applied in preparing such financial statements.

“GLB Act” has the meaning set forth in Section 10.11(b).

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller or Buyer, as
applicable.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep‑well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a mortgaged
property.  The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like





-6-



 

 

arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

“Indenture” means the Base Indenture, together with the Series 2020-SPIADVF1
Indenture Supplement thereto.

“Indenture Trustee” means Citibank, N.A., its permitted successors and assigns.

“Issuer” has the meaning given to such term in the recitals to this Agreement.

“Laws” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“Lien” means, with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement.

“Margin” has the meaning assigned to the term in the Pricing Side Letter.

“Margin Call” has the meaning set forth in Section 2.05(a).

“Margin Deadlines” has the meaning set forth in Section 2.05(b).

“Margin Deficit” has the meaning set forth in Section 2.05(a).

“Market Value” means, with respect to the Note as of any date of determination,
and without duplication, the fair market value of the Note on such date as
reasonably determined by Buyer (or an Affiliate thereof).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller or any Affiliate that is a party to any
Program Agreement taken as a whole; (b) a material impairment of the ability of
Seller or any Affiliate that is a party to any Program Agreement to perform
under any Program Agreement and to avoid any Event of Default;  or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of any Program Agreement against Seller or any Affiliate that is
a party to any Program Agreement.

“Maximum Purchase Price” has the meaning assigned to the term in the Pricing
Side Letter.

“MLRA Pricing Side Letter”  has the meaning assigned to the term in the Pricing
Side Letter.





-7-



 

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Mortgage Loan Repurchase Agreement”  has the meaning assigned to the term in
the Pricing Side Letter.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Non-Excluded Taxes” has the meaning set forth in Section 2.11(a).

“Note” has the meaning given to such term in the recitals to this Agreement.

“Notice” or “Notices” means all requests, demands and other communications, in
writing (including facsimile transmissions and e-mails), sent by overnight
delivery service, facsimile transmission, electronic transmission or
hand-delivery to the intended recipient at the address specified in Section
10.05 or, as to any party, at such other address as shall be designated by such
party in a written notice to the other party.

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
outstanding principal balance of the Purchase Price, together with interest
thereon on the Termination Date, outstanding interest due on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer or
its Affiliates arising under, or in connection with, the Program Agreements,
whether now existing or hereafter arising; (b) any and all sums reasonably
incurred and paid by Buyer or on behalf of Buyer in order to preserve any
Repurchase Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in this definition, the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Repurchase Asset, or of any exercise by Buyer of its rights
under the Program Agreements, including, without limitation, reasonable
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Buyer pursuant to the Program Agreements.

“OFAC” has the meaning set forth in Section 3.25.

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

“Other Repurchase Agreements” means the Mortgage Loan Repurchase Agreement and
the Series 2016-MSRVF1 Repurchase Agreement.

“Other Taxes” has the meaning set forth in Section 2.11(b).

“Participant” has the meaning set forth in Section 9.02(a).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.





-8-



 

 

“Pension Protection Act” means the Pension Protection Act of 2006, as amended
from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 “PLS” has the meaning given to such term in the preamble to this Agreement.

“PNMAC” means Private National Mortgage Acceptance Company, LLC, its permitted
successors and assigns.

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360 day year for the actual number of days during the Price
Differential Period.

“Price Differential Payment Date” means, for as long as any Obligations shall
remain owing by Seller to Buyer, each Payment Date (as defined in the
Indenture).

“Price Differential Period” means, the period from and including a Price
Differential Payment Date, up to but excluding the next Price Differential
Payment Date.

“Price Differential Statement Date” has the meaning set forth in Section 2.04.

“Pricing Rate” means Base Rate plus the applicable Margin.

“Pricing Side Letter” means the letter agreement dated as of the Closing Date,
between Buyer and Seller as amended, restated, supplemented or otherwise
modified from time to time.

“Primary Repurchase Assets” has the meaning set forth in Section 4.02(a).

“Proceeds” means “proceeds” as defined in Section 9-102(a)(64) of the UCC.

“Program Agreements” means this Agreement, the Pricing Side Letter, the VFN
Guaranty, the Base Indenture and the Series 2020-SPIADVF1 Indenture Supplement,
as each of the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time.

“Prohibited Person” has the meaning set forth in Section 3.25.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.





-9-



 

 

“Purchase Date” means, subject to the satisfaction of the conditions precedent
set forth in Article V hereof, each Funding Date (as defined in the Indenture)
on which a Transaction is entered into by Buyer pursuant to Section 2.02 or such
other mutually agreed upon date as more particularly set forth on Exhibit A
hereto.

“Purchase Price”  means on any date of determination:

(i)         the price at which each Purchased Asset (or portion thereof) is
transferred by Seller to Buyer, which shall equal the Asset Value of such
Purchased Asset on the related Purchase Date, minus

(ii)       the sum of (a) any Repurchase Price paid with respect to such
Purchased Asset pursuant to Section 2.03, plus (b) any Additional Note Payment
made with respect to such Purchased Asset pursuant to Section 4.4(c) or Section
4.5(e) of the Indenture, plus (c) any Redemption Amount paid pursuant to Section
13.1 of the Indenture, plus (d) any amounts paid or applied with respect to such
Purchased Asset pursuant to Section 2.05.

“Purchase Price Percentage” has the meaning assigned to the term in the Pricing
Side Letter.

“Purchased Assets” means, collectively, the Note and all outstanding Additional
Balances together with the Repurchase Assets related to such Note and Additional
Balances transferred by Seller to Buyer in a Transaction hereunder, as listed on
the related Asset Schedule attached to the related Transaction Notice.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, or any other person or entity with respect to the
Purchased Assets.

“Register” has the meaning set forth in Section 9.02(b).

“Repurchase Assets” has the meaning set forth in Section 4.02(c).

“Repurchase Date” means the earlier of (i) the Termination Date or (ii) the date
requested by Seller on which the Repurchase Price is paid pursuant to
Section 2.03.

“Repurchase Documents” means any or all of the “Program Agreements” as defined
in each Other Repurchase Agreement.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

“Repurchase Rights” has the meaning set forth in Section 4.02(c).

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other Governmental
Authority, applicable





-10-



 

 

to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer or treasurer of
such Person.  The Responsible Officers of Seller as of the Closing Date are
listed on Schedule 1 hereto.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Seller” has the meaning assigned to such term in the preamble to this Agreement
and includes PLS’ permitted successors and assigns.

“Seller Termination Option” means (a) (i) Buyer has or shall incur costs in
connection with those matters provided for in Section 2.10 or 2.11 and (ii)
Buyer requests that Seller pay to Buyer those costs in connection therewith or
(b) Buyer has declared in writing that an event described in Section 5.02(h)(A)
has occurred.

“Series 2016-MSRVF1 Repurchase Agreement”  means the Master Repurchase
Agreement, dated as of December 19, 2016, as amended by Amendment No. 1, dated
as of February 28, 2018 and Amendment No. 2, dated as of April 1, 2020, among
PLS, as repo seller, CSCIB, as repo buyer and CSFB, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.

“Series 2020-SPIADVF1 Indenture Supplement” means the Series 2020-SPIADVF1
Indenture Supplement, dated as of April 1, 2020, among the Issuer, Citibank,
N.A., as indenture trustee, as calculation agent, as paying agent and as
securities intermediary, PLS, as administrator and as servicer, and CSFB, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.

“SPIADVF1 Funding Conditions” with respect to the Series 2020-SPIADVF1 Notes and
any Funding Date, the following conditions:

(i)  the Advance Verification Agent Report immediately preceding such Funding
Date has been delivered in accordance with Section 3.3(g)(2) of the Base
Indenture; and

(ii)  to the extent the Advance Verification Agent Report delivered immediately
preceding such Funding Date contains any exceptions noted therein, such
exceptions have been waived by the Administrative Agent in its sole discretion.

“Subordinated Pledge Assets” has the meaning set forth in Section 4.02(c).

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of





-11-



 

 

whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Taxes” has the meaning assigned to such term in Section 2.11(a).

“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.

“Transaction” has the meaning assigned to such term in the recitals to this
Agreement.

“Transaction Notice” has the meaning assigned to such term in Section 2.02(a).

“Transaction Register” has the meaning assigned to such term in Section 9.03(b).

“Transferee” has the meaning set forth in Section 9.02(b).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the Closing Date in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

“VFN Guarantor” means Private National Mortgage Acceptance Company, LLC, in its
capacity as guarantor under the VFN Guaranty.

“VFN Guaranty” means the Amended and Restated Guaranty, dated as of the Closing
Date, as further amended, restated, supplemented or otherwise modified from time
to time, pursuant to which VFN Guarantor fully and unconditionally guarantees
the obligations of Seller hereunder.

“Weekly Report Date” has the meaning set forth in Section 6.03.

Section 1.02       Other Defined Terms.

(a)        Any capitalized terms used and not defined herein shall have the
meaning set forth in the Base Indenture and the Series 2020-SPIADVF1 Indenture
Supplement, as applicable.

(b)        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise specified
herein, the term “or” has the inclusive meaning represented by the term “and/or”
and the term “including” is not limiting.  All references to Sections,
subsections, Articles and Exhibits shall be to Sections, subsections, and
Articles of, and Exhibits to, this Agreement unless otherwise specifically
provided.





-12-



 

 

(c)        In the computation of periods of time from a specified date to a
later specified date, unless otherwise specified herein the words “commencing
on” mean “commencing on and including,” the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”

ARTICLE II

 

GENERAL TERMS

Section 2.01       Transactions.  Subject to the terms and conditions hereof,
Buyer agrees to enter into Transactions with Seller for a Purchase Price
outstanding at any one time not to exceed the Maximum Purchase Price.  During
the Commitment Period, Seller may utilize the Commitment by requesting
Transactions, Seller may pay the Repurchase Price in whole or in part at any
time during such period without penalty, and additional Transactions may be
entered into in accordance with the terms and conditions hereof.  Buyer’s
obligation to enter into Transactions pursuant to the terms of this Agreement
shall terminate on the Termination Date.  Notwithstanding the foregoing, Buyer
shall have no commitment or obligation to enter into Transactions in connection
with the Note to the extent the Purchase Price of such Transaction exceeds the
Maximum Purchase Price.

Section 2.02       Procedure for Entering into Transactions.

(a)        Seller may enter into Transactions with Buyer under this Agreement
during the Commitment Period on any Purchase Date; provided, that Seller shall
have given Buyer irrevocable notice (each, a “Transaction Notice”), which notice
(i) shall be substantially in the form of Exhibit A, (ii) shall be signed by a
Responsible Officer of Seller and be received by Buyer prior to 1:00 p.m. (New
York time) one (1) Business Day prior to the related Purchase Date, and
(iii) shall specify: (A) (i) the Maximum VFN Principal Balance of the Note, (ii)
with respect to the first Purchase Date, the Initial Note Balance of the Note,
and, with respect to any other Purchase Date, the Additional Balance and (iii)
after taking into account the Additional Balance being requested on such
Purchase Date, the outstanding VFN Principal Balance of the Note; (B) the Dollar
amount of the requested Purchase Price; (C) the requested Purchase Date; and (D)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement.  Each Transaction Notice on any Purchase Date shall be in an amount
equal to at least $500,000.

(b)        If Seller shall deliver to Buyer a Transaction Notice that satisfies
the requirements of Section 2.02(a), Buyer will notify Seller of its intent to
remit the requested Purchase Price one (1) Business Day prior to the requested
Purchase Date.  If all applicable conditions precedent set forth in Article V
have been satisfied on or prior to the Purchase Date, then subject to the
foregoing, on the Purchase Date, Buyer shall remit the amount of the requested
Purchase Price in U.S. Dollars and in immediately available funds to the Buyer
Account.

(c)        Upon entering into each Transaction hereunder, the Asset Schedule
shall be automatically updated and replaced with the Asset Schedule attached to
the related Transaction Notice.

Section 2.03       Repurchase; Payment of Repurchase Price.





-13-



 

 

(a)        Seller hereby promises to repurchase the Purchased Assets and pay all
outstanding Obligations on the Termination Date.

(b)        By notifying Buyer in writing at least one (1) Business Day in
advance, Seller shall be permitted, at its option, to prepay, subject to
Section 2.12, the Purchase Price in whole or in part at any time, together with
accrued and unpaid interest on the amount so prepaid.

Section 2.04      Price Differential.  On each Price Differential Payment Date,
Seller hereby promises to pay to Buyer all accrued and unpaid Price Differential
on the Transactions, as invoiced by Buyer to Seller three (3) Business Days
prior to the related Price Differential Payment Date (the “Price Differential
Statement Date”); provided, that if Buyer fails to deliver such statement on the
Price Differential Statement Date, on such Price Differential Payment Date
Seller shall pay the amount which Seller calculates as the Price Differential
due and upon delivery of the statement, Seller shall remit to Buyer any
shortfall, or Buyer shall refund to Seller any excess, in the Price Differential
paid.  Price Differential shall accrue each day on the Purchase Price at a rate
per annum equal to the Pricing Rate.  The Price Differential shall be computed
on the basis of the actual number of days in each Price Differential Period and
a 360‑day year.

Section 2.05       Margin Maintenance.

(a)        If at any time the aggregate outstanding amount of the Purchase Price
of the Note is greater than the related Asset Value (such excess, a “Margin
Deficit”), then Buyer may by notice to Seller require Seller to transfer to
Buyer cash in an amount at least equal to the Margin Deficit (such requirement,
a “Margin Call”).

(b)        Notice delivered pursuant to Section 2.05(a) may be given by any
written or electronic means.  With respect to a Margin Call, any notice given
before 5:00 p.m. (New York City time) on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. (New York City time) on
the following Business Day.  With respect to a Margin Call, any notice given
after 5:00 p.m. (New York City time) on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. (New York City time) on
the second (2nd) Business Day following the date of such notice.  The foregoing
time requirements for satisfaction of a Margin Call are referred to as the
“Margin Deadlines”.  The failure of Buyer, on any one or more occasions, to
exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date.  Seller and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for Seller.

(c)        In the event that a Margin Deficit exists, Buyer may retain any funds
received by it to which Seller would otherwise be entitled hereunder, which
funds (i) may be held by Buyer against the related Margin Deficit or (ii) may be
applied by Buyer against the Purchase Price.  Notwithstanding the foregoing,
Buyer retains the right, in its sole discretion, to make a Margin Call in
accordance with the provisions of this Section 2.05.

Section 2.06      Payment Procedure.  Seller absolutely, unconditionally, and
irrevocably, shall make, or cause to be made, all payments required to be made
by Seller hereunder.





-14-



 

 

Seller shall deposit or cause to be deposited all amounts constituting
collection, payments and proceeds of the Note (including, without limitation,
all fees and proceeds of sale) to the Buyer Account.

Section 2.07       Application of Payments.

(a)        On each Price Differential Payment Date, all amounts deposited into
the Buyer Account from and after the immediately preceding Price Differential
Payment Date (or the Closing Date in connection with the initial Price
Differential Payment Date) shall be applied as follows:

(i)         first, to the payment of any accrued and unpaid Price Differential
owing;

(ii)        second, to the payment of Purchase Price outstanding to satisfy any
Margin Deficit owing;

(iii)       third, to payment of all other costs and fees payable to Buyer
pursuant to this Agreement; and

(iv)       fourth, any remainder to Seller.

(b)        Notwithstanding the preceding provisions, if an Event of Default
shall have occurred hereunder, all funds related to the Note shall be applied as
follows:

(i)         first, to the payment of any accrued and unpaid Price Differential
owing;

(ii)        second, to the payment of Purchase Price until reduced to zero;

(iii)       third, to payment of all other costs and fees payable to Buyer
pursuant to this Agreement;

(iv)       fourth, to the payment of any other Obligations; and

(v)        fifth, any remainder to Seller.

Section 2.08       Use of Purchase Price and Transaction Requests.  The Purchase
Price shall be used by Seller for general corporate purposes.

Section 2.09      Recourse.  Notwithstanding anything else to the contrary
contained or implied herein or in any other Program Agreement, Buyer shall have
full, unlimited recourse against Seller and its assets in order to satisfy the
Obligations.

Section 2.10       Requirements of Law.

(a)        If any Requirement of Law (other than with respect to any amendment
made to Buyer’s certificate of trust and trust agreement or other organizational
or governing documents)





-15-



 

 

or any change in the interpretation or application thereof or compliance by
Buyer with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
Closing Date:

(i)         shall subject Buyer to any tax of any kind whatsoever with respect
to this Agreement or the Transactions (excluding income taxes, branch profits
taxes, franchise taxes or similar taxes imposed on Buyer as a result of any
present or former connection between Buyer and the United States, other than any
such connection arising solely from Buyer having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement) or change the basis of taxation of payments to Buyer in respect
thereof;

(ii)        shall impose, modify or hold any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Buyer which is not
otherwise included in the determination of the Price Differential hereunder; or

(iii)      shall impose on Buyer any other condition;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
this Agreement or any other Program Agreement, the Transactions or to reduce any
amount due or owing hereunder in respect thereof, then, in any such case, Seller
shall promptly pay Buyer such additional amount or amounts as calculated by
Buyer in good faith as will compensate Buyer for such increased cost or reduced
amount receivable.

(b)        If Buyer shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation Controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the Closing Date
shall have the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer to be material, then from time to time, Seller shall promptly pay to Buyer
such additional amount or amounts as will compensate Buyer for such reduction.

(c)        If Buyer becomes entitled to claim any additional amounts pursuant to
this Section 2.10, it shall promptly notify Seller of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts
payable pursuant to this Section 2.10 submitted by Buyer to Seller shall be
conclusive in the absence of manifest error.





-16-



 

 

Section 2.11       Taxes.

(a)        Any and all payments by or on behalf of Seller under or in respect of
this Agreement or any other Program Agreements to which Seller is a party shall
be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority (collectively, “Taxes”), unless required by law.  If
Seller shall be required under any applicable Requirement of Law to deduct or
withhold any Taxes from or in respect of any sum payable under or in respect of
this Agreement or any of the other Program Agreements to Buyer (including for
purposes of Section 2.10 and this Section 2.11, any assignee, successor or
participant), (i) Seller shall make all such deductions and withholdings in
respect of Taxes, (ii) Seller shall pay the full amount deducted or withheld in
respect of Taxes to the relevant taxation authority or other Governmental
Authority in accordance with any applicable Requirement of Law, and (iii) the
sum payable by Seller shall be increased as may be necessary so that after
Seller has made all required deductions and withholdings (including deductions
and withholdings applicable to additional amounts payable under this Section
2.11) such Buyer receives an amount equal to the sum it would have received had
no such deductions or withholdings been made in respect of Non-Excluded
Taxes.  For purposes of this Agreement the term “Non-Excluded Taxes” are Taxes
other than, in the case of Buyer, Taxes that are (i) imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the jurisdiction under
the laws of which such Buyer is organized or of its Applicable Lending Office,
or any political subdivision thereof, unless such Taxes are imposed as a result
of Buyer having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any of the other Program
Agreements (in which case such Taxes will be treated as Non-Excluded Taxes) and
(ii) imposed pursuant to FATCA.

(b)        In addition, Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Program Agreement or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Program Agreement (collectively, “Other Taxes”).

(c)        Seller hereby agrees to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable by
Seller under this Section 2.11 imposed on or paid by such Buyer and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto.  The indemnity by Seller provided for in this
Section 2.11 shall apply and be made whether or not the Non-Excluded Taxes or
Other Taxes for which indemnification hereunder is sought have been correctly or
legally asserted.  Amounts payable by Seller under the indemnity set forth in
this Section 2.11(c) shall be paid within ten (10) days from the date on which
Buyer makes written demand therefor.

(d)        Without prejudice to the survival of any other agreement of the
Seller hereunder, the agreements and obligations of the Seller contained in this
Section 2.11 shall survive the termination of this Agreement and the other
Program Agreements.  Nothing contained in





-17-



 

 

Section 2.10 or this Section 2.11 shall require any Buyer to make available any
of its tax returns or any other information that it deems to be confidential or
proprietary.

(e)        Buyer will timely furnish Seller, or any agent of Seller, any tax
forms or certifications (such as an applicable IRS Form W-8, IRS Form W-9 or any
successors to such IRS forms) that it is legally entitled to provide and that
Seller or its agents may reasonably request (A) to permit Seller or its agents
to make payments to it without, or at a reduced rate of, deduction or
withholding, (B) to enable Seller or its agents to qualify for a reduced rate of
withholding or deduction in any jurisdiction from or through which Seller or its
agents receive payments and (C) to enable Seller or its agents to satisfy
reporting and other obligations under the Code and Treasury Regulations and
under any other applicable laws, and shall update or replace such tax forms or
certifications as appropriate or in accordance with their terms or subsequent
amendments, and acknowledges that the failure to provide, update or replace any
such tax forms or certifications may result in the imposition of withholding or
back-up withholding upon payments to Buyer.

Section 2.12       Indemnity.  Without limiting, and in addition to, the
provisions of Section 10.02, the Seller agrees to indemnify the Buyer and to
hold the Buyer harmless from any loss or expense that the Buyer may sustain or
incur as a consequence of (i) a default by the Seller in payment when due of the
Repurchase Price or Price Differential or (ii) a default by the Seller in making
any prepayment of Repurchase Price after the Seller has given a notice thereof
in accordance with Section 2.03.

Section 2.13      Additional Balance.  In the event that Seller wishes an
increase in the VFN Principal Balance, Seller shall deliver to Buyer a copy of
the VFN Note Balance Adjustment Request that is delivered under the
Indenture.  If all the Funding Conditions required pursuant to Section 5.02
hereof and the Indenture have been satisfied, then upon approval in writing by
Buyer of such increase in the VFN Principal Balance (such increase, upon such
approval, an “Additional Balance”), the outstanding VFN Principal Balance set
forth in the Asset Schedule hereof shall be automatically updated as set forth
in the related Transaction Notice in accordance with Section 2.02.

Section 2.14       Commitment Fee.  Seller shall pay the Commitment Fee as
specified in the Pricing Side Letter.  Such payment shall be made in Dollars, in
immediately available funds, without deduction, set off or counterclaim, to
Buyer at such account designated in writing by Buyer.

Section 2.15       Termination.

(a)        Notwithstanding anything to the contrary set forth herein, if a
Seller Termination Option occurs, Seller may, upon five (5) Business Days’ prior
written notice of such event, terminate this Agreement and the Termination Date
shall be deemed to have occurred (upon the expiration of such five (5) Business
Day period).

(b)        In the event that a Seller Termination Option as described in
clause (a) of the definition thereof has occurred and Seller has notified Buyer
in writing of its option to terminate this Agreement, Buyer shall have the right
to withdraw such request for payment within three (3)





-18-



 

 

Business Days of Seller’s notice of its exercise of the Seller Termination
Option and Seller shall no longer have the right to terminate this Agreement.

(c)        In connection with Seller’s exercise of a Seller Termination Option,
Buyer shall refund to Seller an amount equal to the Commitment Fee prorated for
the number of days remaining from and including the deemed Termination Date to
but excluding the then scheduled Termination Date.

(d)        For the avoidance of doubt, Seller shall remain responsible for all
costs actually incurred by Buyer pursuant to Sections 2.10 and 2.11.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Buyer as of the Closing Date and as of each
Purchase Date for any Transaction that:

Section 3.01       Seller Existence.  Seller has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.

Section 3.02       Licenses.  Seller is duly licensed or is otherwise qualified
in each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect and is not in default of such state’s applicable
laws, rules and regulations.  Seller has the requisite power and authority and
legal right to own, sell and grant a lien on all of its right, title and
interest in and to the Note.  Seller has the requisite power and authority and
legal right to execute and deliver, engage in the transactions contemplated by,
and perform and observe the terms and conditions of, this Agreement, each
Program Agreement and any Transaction Notice.

Section 3.03       Power.  Seller has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

Section 3.04       Due Authorization.  Seller has all necessary corporate or
other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable.  This
Agreement, any Transaction Notice and the Program Agreements have been (or, in
the case of Program Agreements and any Transaction Notice not yet executed, will
be) duly authorized, executed and delivered by Seller, all requisite or other
corporate action having been taken, and each is valid, binding and enforceable
against Seller in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.





-19-



 

 

Section 3.05       Financial Statements.  (A) Seller has heretofore furnished to
Buyer a copy of its balance sheet for the fiscal year of Seller ended December
31, 2019 and the related statements of income for Seller for such fiscal year,
with the opinion thereon of Deloitte & Touche LLP.  All such financial
statements are accurate, complete and correct and fairly present, in all
material respects, the financial condition of Seller (subject to normal year-end
adjustments) and the results of its operations as at such dates and for such
fiscal periods, all in accordance with GAAP applied on a consistent basis, and
to the best of the Seller’s knowledge, do not omit any material fact as of the
date(s) thereof.  Since December 31, 2019, there has been no material adverse
change in the consolidated business, operations or financial condition of Seller
from that set forth in said financial statements nor is Seller aware of any
state of facts which (with notice or the lapse of time) would or could result in
any such material adverse change.  Seller has no liabilities, direct or
indirect, fixed or contingent, matured or unmatured, known or unknown, or
liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Seller
except as heretofore disclosed to Buyer in writing.

(B)       Seller has heretofore caused VFN Guarantor to furnish to Buyer a copy
of its balance sheet for the fiscal year of VFN Guarantor ended December 31,
2019 and the related statements of income for VFN Guarantor for such fiscal
year, with the opinion thereon of Deloitte & Touche LLP.  All such financial
statements are accurate, complete and correct and fairly present, in all
material respects, the financial condition of VFN Guarantor (subject to normal
year-end adjustments) and the results of its operations as at such dates and for
such fiscal periods, all in accordance with GAAP applied on a consistent basis,
and to the best of the Seller’s knowledge, do not omit any material fact as of
the date(s) thereof.  Since December 31, 2019, there has been no material
adverse change in the consolidated business, operations or financial condition
of VFN Guarantor from that set forth in said financial statements nor is Seller
aware of any state of facts which (with notice or the lapse of time) would or
could result in any such material adverse change.  VFN Guarantor has no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of VFN Guarantor except as heretofore disclosed to Buyer in writing.

Section 3.06       No Event of Default.  There exists no Event of Default under
Section 7.01 hereof, which default gives rise to a right to accelerate
indebtedness as referenced in Section 7.03 hereof, under any mortgage, borrowing
agreement or other instrument or agreement pertaining to indebtedness for
borrowed money or to the repurchase of mortgage loans or securities.

Section 3.07       Solvency.  Seller is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to such Transaction, will
not be left with an unreasonably small amount of capital with which to engage in
its business.  Seller does not intend to incur, nor believes that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in





-20-



 

 

respect of such entity or any of its assets.  Seller is not selling and/or
pledging any Repurchase Assets with any intent to hinder, delay or defraud any
of its creditors.

Section 3.08      No Conflicts.  The execution, delivery and performance by of
Seller of this Agreement, any Transaction Notice hereunder and the Program
Agreements do not conflict with any term or provision of the organizational
documents of Seller or any law, rule, regulation, order, judgment, writ,
injunction or decree applicable to Seller of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Seller,
which conflict would have a Material Adverse Effect and will not result in any
violation of any such mortgage, instrument, agreement or obligation to which
Seller is a party.

Section 3.09      True and Complete Disclosure.  All information, reports,
exhibits, schedules, financial statements or certificates of Seller or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller or any
Affiliate or officer thereof, negotiation, preparation, or delivery of the
Program Agreements are true and complete in all material respects and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not
misleading.  All financial statements have been prepared in accordance with
GAAP.

Section 3.10       Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller of this Agreement, any Transaction Notice and the Program
Agreements.

Section 3.11       Litigation.  There is no action, proceeding or investigation
pending with respect to which Seller has received service of process or, to the
best of Seller’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of this
Agreement, any Transaction, Transaction Notice or any Program Agreement, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement, any Transaction Notice or any Program Agreement, (C) makes a
claim individually or in the aggregate in an amount greater than $10,000,000,
(D) which requires filing with the SEC in accordance with the 1934 Act or any
rules thereunder, (E) which has resulted in the voluntary or involuntary
suspension of a license, a cease and desist order, or such other action as could
adversely impact Seller’s business, or (F) which might materially and adversely
affect the validity of the Purchased Assets or the performance by it of its
obligations under, or the validity or enforceability of, this Agreement, any
Transaction Notice or any Program Agreement.

Section 3.12      Material Adverse Change.  There has been no material adverse
change in the business, operations, financial condition, properties or prospects
of Seller  or its Affiliates since the date set forth in the most recent
financial statements supplied to Buyer that is reasonably likely to have a
Material Adverse Effect on Seller.

Section 3.13       Ownership.





-21-



 

 

(a)        Seller has good title to all of the Repurchase Assets, free and clear
of all mortgages, security interests, restrictions, Liens and encumbrances of
any kind other than the Liens created hereby or contemplated herein.

(b)        Each item of the Repurchase Assets was acquired by Seller in the
ordinary course of its business, in good faith, for value and without notice of
any defense against or claim to it on the part of any Person.

(c)        There are no agreements or understandings between Seller and any
other party which would modify, release, terminate or delay the attachment of
the security interests granted to Buyer under this Agreement.

(d)        The provisions of this Agreement are effective to create in favor of
Buyer a valid security interest in all right, title and interest of Seller in,
to and under the Repurchase Assets.

(e)        Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party” and Seller as “Debtor”, and describing the Repurchase Assets, in
the recording offices of the Secretary of State of Delaware the security
interests granted hereunder in the Repurchase Assets will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of Seller in, to and under such Repurchase Assets
which can be perfected by filing under the Uniform Commercial Code.

Section 3.14       The Note.  Seller has (i) delivered the Note, (ii) duly
endorsed the Note to Buyer or Buyer’s designee, (iii) notified the Indenture
Trustee of such transfer and (iv) completed all documents required to effect
such transfer in the Note Register, including, without limitation, receipt by
the Note Registrar of the Rule 144A Note Transfer Certificate and such other
information and documents that may be required pursuant to the terms of the
Indenture.  In addition, Buyer has received all other Program Agreements
(including, without limitation, all exhibits and schedules referred to therein
or delivered pursuant thereto), all amendments thereto, waivers relating thereto
and other side letters or agreements affecting the terms thereof and all
agreements and other material documents relating thereto, and Seller hereby
certifies that the copies delivered to Buyer by Seller are true and
complete.  None of such documents has been amended, supplemented or otherwise
modified (including waivers) since the respective dates thereof, except by
amendments, copies of which have been delivered to Buyer.  Each such document to
which Seller is a party has been duly executed and delivered by Seller and is in
full force and effect, and no default or material breach has occurred and is
continuing thereunder.

Section 3.15       Taxes.  Seller and its Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
Seller and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of Seller, adequate.

Section 3.16       Investment Company.  Neither Seller nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; provided, however, that any entity





-22-



 

 

that is under the management of PNMAC Capital Management LLC in its capacity as
an “investment adviser” within the meaning of the Investment Advisers Act of
1940 and is otherwise not directly or indirectly owned or controlled by Seller
shall not be deemed a “Subsidiary” for the purposes of this Section 3.16.

Section 3.17      Chief Executive Office; Jurisdiction of Organization.  On the
Closing Date, Seller’s chief executive office, is, and has been, located at 3043
Townsgate Road, Westlake Village, CA 91361.  On the Effective Date, Seller’s
jurisdiction of organization is the State of Delaware.  Seller shall provide
Buyer with thirty (30) days advance notice of any change in Seller’s principal
office or place of business or jurisdiction.  Seller has no trade name.  During
the preceding five (5) years, Seller has not been known by or done business
under any other name, corporate or fictitious, and has not filed or had filed
against it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.

Section 3.18       Location of Books and Records.  The location where Seller
keeps its books and records, including all computer tapes and records relating
to the Repurchase Assets is its chief executive office.

Section 3.19       ERISA.  Each Plan to which Seller or its Subsidiaries make
direct contributions, and, to the knowledge of Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

Section 3.20      Financing of Note and Additional Balances.  Each Transaction
will be used to purchase the Note and one or more Additional Balances relating
thereto, which Note will be conveyed and/or sold by Seller to Buyer.

Section 3.21      Agreements.  Neither Seller nor any Subsidiary of Seller is a
party to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 3.05 hereof.  Neither Seller nor any Subsidiary of Seller is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Seller as a whole.  No holder of any
indebtedness of Seller or of any of its Subsidiaries has given notice of any
asserted default thereunder.

Section 3.22       Other Indebtedness.  All Indebtedness (other than
Indebtedness evidenced by this Agreement) of Seller existing on the Closing Date
is listed on Exhibit B hereto (the “Existing Indebtedness”).

Section 3.23      No Reliance.  Seller has made its own independent decisions to
enter into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary.  Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.





-23-



 

 

Section 3.24      Plan Assets.  Seller is not an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and the Purchased Assets are not “plan assets” within
the meaning of 29 CFR § 2510.3 101 as amended by Section 3(42) of ERISA, in
Seller’s hands, and transactions by or with Seller are not subject to any state
or local statute regulating investments or fiduciary obligations with respect to
governmental plans within the meaning of Section 3(32) of ERISA.

Section 3.25       No Prohibited Persons.  Neither Seller nor any of its
Affiliates, officers, directors, partners or members, is an entity or person (or
to the Seller’s knowledge, owned or controlled by an entity or
person):  (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

Section 3.26       Compliance with 1933 Act.  Neither Seller nor anyone acting
on its behalf has offered, transferred, pledged, sold or otherwise disposed of
the Note, any interest in the Note or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Note, any interest in the Note or any other similar security from, or
otherwise approached or negotiated with respect to the Note, any interest in the
Note or any other similar security with, any person in any manner, or made any
general solicitation by means of general advertising or in any other manner, or
taken any other action which would constitute a distribution of the Note under
the 1933 Act or which would render the disposition of the Note a violation of
Section 5 of the 1933 Act or require registration pursuant thereto.

ARTICLE IV

 

CONVEYANCE; REPURCHASE ASSETS; SECURITY INTEREST

Section 4.01       Ownership.  Upon payment of the Purchase Price, Buyer shall
become the sole owner of the Purchased Assets, free and clear of all liens and
encumbrances.

Section 4.02       Security Interest.

(a)        Although the parties intend (other than for U.S. federal tax
purposes) that all Transactions hereunder be sales and purchases and not loans,
in the event any such Transactions are deemed to be loans, and in any event,
Seller hereby pledges to Buyer as security for the performance by Seller of its
Obligations and hereby grants, assigns and pledges to Buyer a fully perfected
first priority security interest in all of Seller’s right, title and interest
in, to and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as the “Primary Repurchase Assets”:





-24-



 

 

(i)        the Note identified on the Asset Schedule;

(ii)       all rights to reimbursement or payment of the Note and/or amounts due
in respect thereof under the Note identified on the Asset Schedule;

(iii)      all records, instruments or other documentation evidencing any of the
foregoing;

(iv)      all “general intangibles”, “accounts”, “chattel paper”, “securities
accounts”, “investment property”, “deposit accounts” and “money” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing (including, without limitation, all of Seller’s rights, title and
interest in and under the Base Indenture and the Series 2020-SPIADVF1 Indenture
Supplement); and

(v)       any and all replacements, substitutions, distributions on or proceeds
of any and all of the foregoing.

(b)        [Reserved].

(c)        Buyer and Seller hereby agree that in order to further secure
Seller’s Obligations hereunder, Seller hereby assigns, pledges, conveys and
grants to Buyer a security interest in (i) as of the Closing Date, Seller’s
rights (but not its obligations) under the Program Agreements including without
limitation any rights to receive payments thereunder or any rights to collateral
thereunder whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Repurchase Rights”) and (ii) all collateral however
defined or described under the Program Agreements to the extent not otherwise
included under the definitions of Primary Repurchase Assets or Repurchase Rights
(such collateral, “Additional Repurchase Assets,” and collectively with the
Primary Repurchase Assets and the Repurchase Rights, the “Repurchase Assets”) to
secure the Obligations.

(d)        Seller hereby delivers an irrevocable instruction to the buyer under
any Repurchase Document that upon receipt of notice of an Event of Default under
this Agreement, the buyer thereunder is authorized and instructed to (i) remit
to Buyer hereunder directly any amounts otherwise payable to Seller and (ii)
deliver to Buyer all collateral otherwise deliverable to Seller, to the extent
all obligations then due and owing under such Other Repurchase Agreement have
been paid in full.  In furtherance of the foregoing, upon repayment of the
outstanding purchase price under any Other Repurchase Agreement and termination
of all obligations of the Seller thereunder or other termination of the related
Repurchase Documents following repayment of all obligations thereunder, the
related buyer under any Repurchase Document is hereby instructed to deliver to
Buyer hereunder any collateral (as such term may be defined under the related
Repurchase Documents) then in its possession or control.

(e)        Seller makes a subordinate pledge to the buyers under the Other
Repurchase Agreements as security for the performance by Seller of its
obligations thereunder and hereby grants, assigns and pledges to the buyers
thereunder a subordinate security interest in all of Seller’s right, title and
interest in, to and under (i) the Note identified on the Asset Schedule; (ii)
all rights to reimbursement or payment of the Note and/or amounts due in respect
thereof under the Note





-25-



 

 

identified on the Asset Schedule; (iii) all records, instruments or other
documentation evidencing any of the foregoing and (iv) any and all replacements,
substitutions, distributions on or proceeds of any and all of the foregoing
(collectively, the “Subordinated Pledge Assets”).  Seller hereby delivers an
irrevocable instruction to Buyer that upon its receipt of notice of an “Event of
Default” from the buyer under any Other Repurchase Agreement, Buyer is
authorized and instructed to (i) remit to such buyer directly any amounts
otherwise payable to Seller under this Agreement and (ii) deliver to such buyer
all Subordinated Pledge Assets otherwise deliverable to Seller, to the extent
all obligations then due and owing under this Agreement have been paid in
full.  In furtherance of the foregoing, upon repayment of the outstanding
Purchase Price and termination of all Obligations or other termination of the
Program Agreements following repayment of all obligations thereunder, Buyer
shall deliver to the buyer under any Other Repurchase Agreement with respect to
which the related purchase price remains outstanding any Subordinated Pledge
Assets then in Buyer’s possession or under its control. The subordinate pledge
set forth in this clause (e) shall automatically terminate with respect to an
Other Repurchase Agreement if the Buyer or the other buyer thereunder is no
longer CSFB, CSCIB, or any Affiliates thereof.

(f)        The foregoing provisions of this Section 4.02 are intended to
constitute a security agreement or other arrangement or other credit enhancement
related to this Agreement and the Transactions hereunder as defined under
Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

Section 4.03      Further Documentation.  At any time and from time to time,
upon the written request of Buyer, and at the sole expense of Seller, Seller
will promptly and duly execute and deliver, or will promptly cause to be
executed and delivered, such further instruments and documents and take such
further action as Buyer may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
applicable jurisdiction with respect to the Liens created hereby.  Seller also
hereby authorizes Buyer to file any such financing or continuation statement to
the extent permitted by applicable law.

Section 4.04       Changes in Locations, Name, etc.  Seller shall not (a) change
the location of its chief executive office/chief place of business from that
specified in Section 3.17 or (b) change its name or identity, unless it shall
have given Buyer at least thirty (30) days’ prior written notice thereof and
shall have delivered to Buyer all Uniform Commercial Code financing statements
and amendments thereto as Buyer shall request and taken all other actions deemed
necessary by Buyer to continue its perfected status in the Repurchase Assets
with the same or better priority.

Section 4.05       Performance by Buyer of Seller’s Obligations.  If Seller
fails to perform or comply with any of its agreements contained in the Program
Agreements and Buyer may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable (under the
circumstances) out-of-pocket expenses of Buyer actually incurred in connection
with such performance or compliance, together with interest thereon at a rate
per annum equal to the Pricing Rate shall be payable by Seller to Buyer on
demand and shall constitute Obligations.  Such interest shall be computed on the
basis of the actual number of days in each Price Differential Period and a
360-day year.





-26-



 

 

Section 4.06       Proceeds.  If an Event of Default shall occur and be
continuing, (a) all proceeds of Repurchase Assets received by Seller consisting
of cash, checks and other liquid assets readily convertible to cash items shall
be held by Seller in trust for Buyer, segregated from other funds of Seller, and
shall forthwith upon receipt by Seller be turned over to Buyer in the exact form
received by Seller (duly endorsed by Seller to Buyer, if required) and (b) any
and all such proceeds received by Buyer (whether from Seller or otherwise) may,
in the sole discretion of Buyer, be held by Buyer as collateral security for,
and/or then or at any time thereafter may be applied by Buyer against, the
Obligations (whether matured or unmatured), such application to be in such order
as Buyer shall elect.  Any balance of such proceeds remaining after the
Obligations shall have been paid in full and this Agreement shall have been
terminated shall be paid over to Seller or to whomsoever may be lawfully
entitled to receive the same.

Section 4.07      Remedies.  If an Event of Default shall occur and be
continuing, Buyer may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the Uniform Commercial Code (including without limitation,
Buyer’s rights to a strict foreclosure under Section 9-620 of the Uniform
Commercial Code).  Without limiting the generality of the foregoing, Buyer may
seek the appointment of a receiver, liquidator, conservator, trustee, or similar
official in respect of Seller or any of Seller’s property.  Buyer without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required under this Agreement or by law referred to
below) to or upon Seller or any other Person (each and all of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Repurchase Assets, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Repurchase Assets or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of Buyer or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  Buyer shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Repurchase Assets so sold, free of any
right or equity of redemption in Seller, which right or equity is hereby waived
or released.  Seller further agrees, at Buyer’s request, to assemble the
Repurchase Assets and make it available to Buyer at places which Buyer shall
reasonably select, whether at Seller’s premises or elsewhere.  Buyer shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable (under the circumstances)
out-of-pocket costs and expenses of every kind actually incurred therein or
incidental to the care or safekeeping of any of the Repurchase Assets or in any
way relating to the Repurchase Assets or the rights of Buyer hereunder,
including without limitation reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as Buyer may
elect, and only after such application and after the payment by Buyer of any
other amount required or permitted by any provision of law, including without
limitation Section 9-615 of the Uniform Commercial Code, need Buyer account for
the surplus, if any, to Seller.  To the extent permitted by applicable law,
Seller waives all claims, damages and demands it may acquire against Buyer
arising out of the exercise by Buyer of any of its rights hereunder, other than
those claims, damages and demands arising from the gross negligence or willful
misconduct of Buyer.  If any notice of a proposed sale or other disposition of
Repurchase Assets shall be required





-27-



 

 

by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.  Seller shall remain liable for
any deficiency (plus accrued interest thereon as contemplated herein) if the
proceeds of any sale or other disposition of the Repurchase Assets are
insufficient to pay the Obligations and the fees and disbursements in amounts
reasonable under the circumstances, of any attorneys employed by Buyer to
collect such deficiency.

Section 4.08       Limitation on Duties Regarding Preservation of Repurchase
Assets.  Buyer’s duty with respect to the custody, safekeeping and physical
preservation of the Repurchase Assets in its possession, under Section 9-207 of
the Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as Buyer deals with similar property for its own account.  Neither Buyer
nor any of its directors, officers or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Repurchase Assets or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Repurchase Assets upon the request of Seller or otherwise.

Section 4.09      Powers Coupled with an Interest.  All authorizations and
agencies herein contained with respect to the Repurchase Assets are irrevocable
and powers coupled with an interest.

Section 4.10       Release of Security Interest.  Upon the latest to occur of
(a) the repayment to Buyer of all Obligations hereunder, and (b) the occurrence
of the Termination Date, Buyer shall release its security interest in any
remaining Repurchase Assets hereunder and shall promptly execute and deliver to
Seller such documents or instruments as Seller shall reasonably request to
evidence such release.

Section 4.11       Reinstatement.  All security interests created by this
Article IV shall continue to be effective, or be reinstated, as the case may be,
if at any time any payment, or any part thereof, of any Obligation of Seller is
rescinded or must otherwise be restored or returned by the Buyer upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Seller or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, Seller or any substantial part of its
property, or otherwise, all as if such release had not been made.

ARTICLE V

 

CONDITIONS PRECEDENT

Section 5.01       Initial Transaction.  The obligation of Buyer to enter into
Transactions with the Seller hereunder is subject to the satisfaction,
immediately prior to or concurrently with the entering into such Transaction, of
the condition precedent that Buyer shall have received all of the following
items, each of which shall be satisfactory to Buyer and its counsel in form and
substance:

(a)        Program Agreements and Note.  The Program Agreements and Note, in all
instances duly executed and delivered by the parties thereto and being in full
force and effect, free of any modification, breach or waiver.





-28-



 

 

(b)        Security Interest.  Evidence that all other actions necessary or, in
the opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Repurchase Assets have been taken, including, without limitation, duly
authorized and filed Uniform Commercial Code financing statements on Form UCC-1.

(c)        Organizational Documents.  A certificate of the corporate secretary
of Seller in form and substance acceptable to Buyer, attaching certified copies
of Seller’s certificate of formation, operating agreement and corporate
resolutions approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

(d)        Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of Seller, dated as of no
earlier than the date ten (10) Business Days prior to the Closing Date.

(e)        Incumbency Certificate.  An incumbency certificate of the corporate
secretary of each of Seller, certifying the names, true signatures and titles of
the representatives duly authorized to request transactions hereunder and to
execute the Program Agreements.

(f)        Fees.  Buyer shall have received payment in full of all fees and
Expenses (including, without limitation the Commitment Fee) which are payable
hereunder to Buyer on or before such date.

Section 5.02       All Transactions.  The obligation of Buyer to enter into each
Transaction pursuant to this Agreement is subject to the following conditions
precedent:

(a)        [Reserved].

(b)        Transaction Notice and Asset Schedule.  In accordance with
Section 2.02 hereof, Buyer shall have received from Seller a Transaction Notice
with an updated Asset Schedule which includes the Note and any Additional
Balance, if applicable, related to a proposed Transaction hereunder on such
Business Day.

(c)        No Margin Deficit.  After giving effect to each new Transaction, the
aggregate outstanding amount of the Purchase Price shall not exceed the Asset
Value of the Note then in effect.

(d)        No Default.  No Default or Event of Default shall have occurred and
be continuing.

(e)        Requirements of Law.  Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on Base Rate.





-29-



 

 

(f)        Representations and Warranties.  Both immediately prior to the
related Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(g)        Note.  Buyer shall have received the Note and evidence of the
Additional Balances relating to any Purchased Assets, which is in form and
substance satisfactory to Buyer in its sole discretion.

(h)        Material Adverse Change.  None of the following shall have occurred
and/or be continuing:

(A)       Buyer’s corporate bond rating as calculated by S&P or Moody’s has been
lowered or downgraded to a rating below investment grade by S&P or Moody’s;

(B)       an event or events shall have occurred in the good faith determination
of Buyer resulting in the effective absence of a “lending market” for financing
debt obligations secured by mortgage loans or servicing receivables or
securities backed by mortgage loans or servicing receivables or an event or
events shall have occurred resulting in Buyer not being able to finance the Note
through the “lending market” with traditional counterparties at rates which
would have been reasonable prior to the occurrence of such event or events; or

(C)       there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

(i)         Fees.  Buyer shall have received payment in full of all fees and
Expenses (including, without limitation the Commitment Fee) which are payable
hereunder to Buyer on or before such date.

Section 5.03       Closing Subject to Conditions Precedent.  The obligation of
the Buyer to purchase the Note is subject to the satisfaction on or prior to the
Closing Date of the following conditions (any or all of which may be waived by
the Buyer):

(a)        Performance by the Issuer and PLS.  All the terms, covenants,
agreements and conditions of the Transaction Documents to be complied with,
satisfied, observed and performed by the Issuer, and PLS on or before the
Closing Date shall have been complied with, satisfied, observed and performed in
all material respects.

(b)        Representations and Warranties.  Each of the representations and
warranties of the Issuer and PLS made in the Transaction Documents shall be true
and correct in all material respects as of the Closing Date (except that such
materiality qualifier shall not be applicable to any





-30-



 

 

representations and warranties that already are qualified or modified by
materiality in the text thereof and except to the extent they expressly relate
to an earlier or later time).

(c)        Officer’s Certificate.  The Administrative Agent, the Buyer and the
Indenture Trustee shall have received in form and substance reasonably
satisfactory to the Administrative Agent an officer’s certificate from PLS and a
certificate of an Authorized Officer of the Issuer, dated the Closing Date, each
certifying to the satisfaction of the conditions set forth in the preceding
paragraphs (a) and (b), in each case together with incumbency, by-laws,
resolutions and good standing.

(d)        Opinions of Counsel to the Issuer and PLS.  Counsel to the Issuer and
PLS shall have delivered to the Administrative Agent, the Buyer and the
Indenture Trustee favorable opinions, dated the Closing Date and satisfactory in
form and substance to the Administrative Agent and its counsel, relating to
corporate matters, enforceability, safe harbor, non-consolidation and perfection
and an opinion as to which state’s law applies to security interest and
perfection matters.  In addition to the foregoing, PLS, as servicer, shall have
caused its counsel to deliver to the Issuer, the Buyer, as purchaser of the Note
hereunder, the Administrative Agent and the Indenture Trustee an opinion as to
certain tax matters dated as of the Closing Date, satisfactory in form and
substance to the Administrative Agent, the Buyer and their respective counsel.

(e)        Officer’s Certificate of Indenture Trustee.  The Administrative Agent
and the Buyer shall have received in form and substance reasonably satisfactory
to the Administrative Agent an Officer’s Certificate from the Indenture Trustee,
dated the Closing Date, with respect to the Base Indenture, together with
incumbency and good standing.

(f)        Opinions of Counsel to the Indenture Trustee.  Counsel to the
Indenture Trustee shall have delivered to the Administrative Agent and the Buyer
a favorable opinion dated the Closing Date and reasonably satisfactory in form
and substance to the Administrative Agent and its counsel related to the
enforceability of the Base Indenture.

(g)        Opinions of Counsel to the Owner Trustee.  Delaware counsel to the
Owner Trustee of the Issuer shall have delivered to the Administrative Agent and
the Buyer favorable opinions regarding the formation, existence and standing of
the Issuer and of the Issuer’s execution, authorization and delivery of each of
the Transaction Documents to which it is a party and such other matters as the
Administrative Agent and the Buyer may reasonably request, dated the Closing
Date and reasonably satisfactory in form and substance to the Administrative
Agent and the Buyer and their respective counsel.

(h)        Filings and Recordations.  The Administrative Agent, the Buyer and
the Indenture Trustee shall have received evidence reasonably satisfactory to
the Administrative Agent of (i) the completion of all recordings, registrations
and filings as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect or evidence: (A) the assignment by
PLS, as Seller, to the Issuer of the ownership interest in the Collateral
conveyed pursuant to the PC Repurchase Agreement and the proceeds thereof and
(ii) the completion of all recordings, registrations, and filings as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to perfect or evidence the grant of a first priority perfected security





-31-



 

 

interest in the Issuer’s ownership interest in the Collateral in favor of the
Indenture Trustee, subject to no Liens prior to the Lien created by the Base
Indenture.

(i)         Documents.  The Administrative Agent, the Buyer and the Indenture
Trustee shall have received a duly executed counterpart of each of the
Transaction Documents (including the Fee Letter related to the Note, if any), in
form acceptable to the Buyer, the Note and each and every document or
certification delivered by any party in connection with any such Transaction
Documents or the Note, and each such document shall be in full force and effect.

(j)         Actions or Proceedings.  No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, any of the
transactions contemplated by the Transaction Documents, the Note and the
documents related thereto in any material respect.

(k)        Approvals and Consents.  All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the
Transaction Documents, the Note and the documents related thereto shall have
been obtained or made.

(l)         Fees, Costs and Expenses.  Buyer shall have received payment in full
of all fees and Expenses (including, without limitation the Commitment Fee)
which are payable hereunder to Buyer on or before the Closing Date, and the
fees, costs and expenses payable by the Issuer and PLS on or prior to the
Closing Date pursuant to this Agreement or any other Transaction Document shall
have been paid in full.

(m)       [Reserved].

(n)        Other Documents.  PLS shall have furnished to the Administrative
Agent, the Buyer and the Indenture Trustee such other opinions, information,
certificates and documents as the Administrative Agent may reasonably request.

(o)        Advance Verification Agent.  PLS shall have engaged the Advance
Verification Agent pursuant to an agreement reasonably satisfactory to the
Administrative Agent.

(p)        Proceedings in Contemplation of Sale of the Note.  All actions and
proceedings undertaken by the Issuer and PLS in connection with the issuance and
sale of the Note as herein contemplated shall be satisfactory in all respects to
the Administrative Agent, the Buyer and their respective counsel.

(q)        SPIA Advance Receivable Advance Rate Reduction Event , Servicer
Termination Events, Events of Default and Funding Interruption Events.  No SPIA
Advance Receivable Advance Rate Reduction Event, Servicer Termination Event,
Event of Default or Funding Interruption Event shall then be occurring.

(r)        Satisfaction of Conditions.  Each of the Funding Conditions and the
SPIADVF1 Funding Conditions shall have been satisfied. The Administrator shall
include the SPIADVF1 Funding Conditions in each Funding Certification in
addition to the Funding Conditions and present a “yes” or “no” answer beside
such SPIADVF1 Funding Conditions





-32-



 

 

indicating whether such SPIADVF1 Funding Conditions have been satisfied, as set
forth in Section 4.3 of the Base Indenture.

If any condition specified in this Section 5.03 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Buyer by notice to PLS at any time at or prior to the Closing Date, and the
Buyer shall incur no liability as a result of such termination.

ARTICLE VI

 

COVENANTS

Seller covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred:

Section 6.01       Litigation.  Seller will promptly, and in any event within
ten (10) days after service of process on any of the following, give to Buyer
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings affecting Seller or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually or in the aggregate in an amount greater than $10,000,000, or (iii)
which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.  On the fifth (5th) day of
each calendar month (or if such day is not a Business Day, the next succeeding
Business Day), Seller will provide to Buyer a litigation docket listing all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting Seller or any of its Subsidiaries or
affecting any of the Property of any of them before any Governmental
Authority.  Seller will promptly provide notice of any judgment, which with the
passage of time, could cause an Event of Default hereunder.

Section 6.02       Prohibition of Fundamental Changes.  Seller shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that
Seller may merge or consolidate with (a) any wholly owned subsidiary of Seller,
or (b) any other Person if Seller is the surviving entity; and provided further,
that if after giving effect thereto, no Default would exist hereunder.

Section 6.03       Weekly Reporting.  Seller shall at all times maintain a
current list (which may be stored in electronic form) of the Note and Additional
Balances.  Seller shall deliver to Buyer on the third Business Day of each week
(the “Weekly Report Date”) a cumulative Asset Schedule, each of which, when so
delivered, shall replace the current Asset Schedule and which may be delivered
in electronic form acceptable to Buyer.  Each such updated Asset Schedule shall
indicate the outstanding VFN Principal Balance of the Note as of the close of
the preceding week.  As of each Weekly Report Date, Seller hereby certifies,
represents and warrants to Buyer that each such updated Asset Schedule is true,
complete and correct in all material respects.





-33-



 

 

Section 6.04       No Adverse Claims.  Seller warrants and will defend the
right, title and interest of Buyer in and to all Purchased Assets against all
adverse claims and demands.

Section 6.05       Assignment.  Except as permitted herein, Seller shall not
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets or any interest therein, provided that this Section 6.06 shall
not prevent any transfer of Purchased Assets in accordance with the Program
Agreements.

Section 6.06       Security Interest.  Seller shall do all things necessary to
preserve the Purchased Assets so that they remain subject to a first priority
perfected security interest hereunder.  Without limiting the foregoing, Seller
will comply with all rules, regulations and other laws of any Governmental
Authority and cause the Purchased Assets to comply with all applicable rules,
regulations and other laws.  Seller will not allow any default for which Seller
is responsible to occur under any Purchased Assets or any Program Agreement and
Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Assets and any Program Agreement.

Section 6.07       Records.

(a)        Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets in accordance with
industry custom and practice for assets similar to the Purchased Assets,
including those maintained pursuant to Section 6.08, and all such Records shall
be in Seller’s possession unless Buyer otherwise approves.  Seller will maintain
all such Records in good and complete condition in accordance with industry
practices for assets similar to the Purchased Assets and preserve them against
loss.

(b)        For so long as Buyer has an interest in or lien on any Purchased
Assets, Seller will hold or cause to be held all related Records in trust for
Buyer.  Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Buyer granted hereby.

(c)        Upon reasonable advance notice from Buyer, Seller shall (x) make any
and all such Records available to Buyer to examine any such Records, either by
its own officers or employees, or by agents or contractors, or both, and make
copies of all or any portion thereof, and (y) permit Buyer or its authorized
agents to discuss the affairs, finances and accounts of Seller with its chief
operating officer and chief financial officer and to discuss the affairs,
finances and accounts of Seller with its independent certified public
accountants.

Section 6.08       Books.  Seller shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets to Buyer.

Section 6.09       Approvals.  Seller shall maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.





-34-



 

 

Section 6.10       Material Change in Business.  Seller shall not make any
material change in the nature of its business as carried on at the Closing Date.

Section 6.11       Distributions.  If an Event of Default has occurred and is
continuing, Seller shall not pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller.

Section 6.12       Applicable Law.  Seller shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority.

Section 6.13       Existence.  Seller shall preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises.

Section 6.14       Chief Executive Office; Jurisdiction of Organization.  Seller
shall not move its chief executive office from the address referred to in
Section 3.17 or change its jurisdiction of organization from the jurisdiction
referred to in Section 3.17 unless it shall have provided Buyer at least thirty
(30) days’ prior written notice of such change.

Section 6.15       Taxes.  Seller shall timely file all tax returns that are
required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

Section 6.16       Transactions with Affiliates.  Other than the purchase of the
Note, Seller will not enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Affiliate unless such transaction (a) does not result in a
Default hereunder, (b) is in the ordinary course of Seller’s business and (c) is
upon fair and reasonable terms no less favorable to Seller than it would obtain
in a comparable arm’s length transaction with a Person which is not an
Affiliate, or make a payment that is not otherwise permitted by this
Section 6.16 to any Affiliate.

Section 6.17      Guarantees.  Seller shall not create, incur, assume or suffer
to exist any Guarantees, except (i) to the extent reflected in Seller’s
financial statements or notes thereto and (ii) to the extent the aggregate
Guarantees of Seller do not exceed $250,000.

Section 6.18       Indebtedness.  Seller shall not incur any additional material
Indebtedness other than (i) the Existing Indebtedness specified on Exhibit B
hereto; (ii) Indebtedness incurred with Buyer or its Affiliates;
(iii) Indebtedness incurred in connection with new or existing secured lending
facilities and (iv) usual and customary accounts payable for a mortgage
company), without the prior written consent of Buyer.

Section 6.19      True and Correct Information.  All information, reports,
exhibits, schedules, financial statements or certificates of Seller, any
Affiliate thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of Seller are and will be true and complete in all
material respects and do not omit to disclose any material facts necessary to
make





-35-



 

 

the statements herein or therein, in light of the circumstances in which they
are made, not misleading.  All required financial statements, information and
reports delivered by Seller to Buyer pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

Section 6.20       No Pledge.  Except as contemplated herein, Seller shall not
pledge, grant a security interest or assign any existing or future rights to
service any of the Repurchase Assets or pledge or grant to any other Person any
security interest in the Note.

Section 6.21       Plan Assets.  Seller shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and Seller shall not use “plan assets” within the meaning
of 29 CFR § 2510.3 101, as amended by Section 3(42) of ERISA to engage in this
Agreement or any Transaction hereunder.  Transactions to or with Seller shall
not be subject to any state or local statute regulating investments of or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

Section 6.22       Sharing of Information.  Seller shall allow Buyer to exchange
information related to Seller and the Transactions hereunder with third party
lenders and Seller shall permit each third party lender to share such
information with Buyer.

Section 6.23      Modification of the Base Indenture and Series 2020-SPIADVF1
Indenture Supplement.  Seller shall not consent with respect to any of the Base
Indenture and the Series 2020-SPIADVF1 Indenture Supplement related to the
Purchased Assets, to (i) the modification, amendment or termination of the Base
Indenture and the Series 2020-SPIADVF1 Indenture Supplement, (ii) the waiver of
any provision of the Base Indenture and the Series 2020-SPIADVF1 Indenture
Supplement, or (iii) the resignation of PLS as servicer under the Base Indenture
and the Series 2020-SPIADVF1 Indenture Supplement, or the assignment, transfer,
or material delegation of any of its rights or obligations, under such the Base
Indenture and the Series 2020-SPIADVF1 Indenture Supplement, without the prior
written consent of Buyer exercised in Buyer’s sole discretion.

Section 6.24       Reporting Requirements.

(a)        Seller shall furnish to Buyer (i) promptly, copies of any material
and adverse notices (including, without limitation, notices of defaults,
breaches, potential defaults or potential breaches) and any material financial
information that is not otherwise required to be provided by Seller hereunder
which is given to Seller’s lenders, (ii) promptly, notice of the occurrence of
(1) any Event of Default hereunder; (2) any default or material breach by Seller
of any obligation under any Program Agreement or any material contract or
agreement of Seller or (3) the occurrence of any event or circumstance that such
party reasonably expects has resulted in, or will, with the passage of time,
result in, a Material Adverse Effect or an Event of Default and (iii) the
following:

(1)        as soon as available and in any event within forty (40) calendar days
after the end of each calendar month, the unaudited balance sheet of Seller, as
at the end of such period and the related unaudited consolidated statements of
income





-36-



 

 

for Seller for such period and the portion of the fiscal year through the end of
such period, accompanied by a certificate of a Responsible Officer of Seller,
which certificate shall state that said consolidated financial statements or
financial statements, as applicable, fairly present in all material respects the
consolidated financial condition or financial condition, as applicable, and
results of operations of Seller in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end adjustments);

(2)        as soon as available and in any event within forty (40) calendar days
after the end of each calendar quarter, the unaudited cash flow statements of
Seller, as at the end of such period and the portion of the fiscal year through
the end of such period, accompanied by a certificate of a Responsible Officer of
Seller, which certificate shall state that said consolidated financial
statements or financial statements, as applicable, fairly present in all
material respects the consolidated financial condition or financial condition,
as applicable, and results of operations of Seller in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end adjustments);

(3)        as soon as available and in any event within ninety (90) days after
the end of each fiscal year of Seller, the balance sheet of Seller, as at the
end of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for Seller for such year, setting forth in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion and the scope of audit shall be acceptable to Buyer in
its sole discretion, shall have no “going concern” qualification and shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present the consolidated financial condition or financial
condition, as applicable, and results of operations of Seller as at the end of,
and for, such fiscal year in accordance with GAAP;

(4)        such other prepared statements that Buyer may reasonably request;

(5)        [reserved];

(6)        from time to time such other information regarding the financial
condition, operations, or business of Seller as Buyer may reasonably request;

(7)        as soon as reasonably possible, and in any event within thirty (30)
days after a Responsible Officer of Seller has knowledge of the occurrence of
any ERISA Event of Termination, stating the particulars of such ERISA Event of
Termination in reasonable detail;

(8)        as soon as reasonably possible, notice of any of the following
events:

a.          any material dispute, litigation, investigation, proceeding or
suspension between Seller on the one hand, and any Governmental Authority or any
Person;





-37-



 

 

b.         any material change in accounting policies or financial reporting
practices of Seller;

c.          any material issues raised upon examination of Seller or Seller’s
facilities by any Governmental Authority;

d.         any material change in the Indebtedness of Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

e.          promptly upon receipt of notice or knowledge of any lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Assets; and

f.          any other event, circumstance or condition that has resulted, or has
a reasonable possibility of resulting, in a Material Adverse Effect with respect
to Seller.

(b)        Officer’s Certificates.  Seller will furnish to Buyer, at the time
Seller furnishes each set of financial statements pursuant to Section
6.24(a)(iii)(1),  (2) or (3) above, an Officer’s Compliance Certificate of
Seller in the form of Exhibit A to the MLRA Pricing Side Letter.

(c)        Other.  Seller shall deliver to Buyer any other reports or
information reasonably requested by Buyer or as otherwise required pursuant to
this Agreement and the Indenture (including, without limitation, all reports and
information delivered by the Issuer, the Administrator or the Indenture Trustee
relating to the Note).

(a)        Regulatory Reporting Compliance.  Seller shall, on or before the last
Business Day of the fifth (5th) month following the end of each of Seller’s
fiscal years (December 31), beginning with the fiscal year ending in 2019,
deliver to Buyer a copy of the results of any Uniform Single Attestation Program
for Mortgage Bankers or an Officer’s Certificate that satisfies the requirements
of Item 1122(a) of Regulation AB, an independent public accountant’s report that
satisfies the requirements of Item 1123 of Regulation AB, or similar review
conducted on Seller by its accountants, and such other reports as Seller may
prepare relating to its servicing functions as Seller.

Section 6.25       Liens on Substantially All Assets.  Seller shall not grant a
security interest to any Person other than Buyer or an Affiliate of Buyer in
substantially all assets of Seller unless Seller has entered into an amendment
to this Agreement that grants to Buyer a pari passu security interest on such
assets.

Section 6.26       Litigation Summary.  On each date on which the Officer’s
Compliance Certificate is delivered, Seller shall provide to Buyer a true and
correct summary of all material actions, notices, proceedings and investigations
pending with respect to which Seller has received service of process or other
form of notice or, to the best of Seller’s knowledge,





-38-



 

 

threatened against it, before any court, administrative or governmental agency
or other regulatory body or tribunal.

Section 6.27      Hedging.  On each date on which the Officer’s Compliance
Certificate is delivered, Seller shall provide a true and correct summary of all
interest rate protection agreements entered into or maintained by Seller.

Section 6.28       [Reserved].

Section 6.29      Most Favored Status. Seller and Buyer each agree that should
Seller or any Affiliate thereof enter into a repurchase agreement or credit
facility with any Person other than Buyer or an Affiliate of Buyer which by its
terms provides any of the following (each, a “More Favorable Agreement”):

(a)        more favorable terms with respect to any guaranties or financial
covenants, including without limitation covenants covering the same or similar
subject matter set forth or referred to in Section 6.11 hereof and Section 2 of
the Pricing Side Letter;

(b)        a security interest to any Person other than Buyer or an Affiliate of
Buyer in substantially all assets of Seller or any Affiliate thereof; or

(c)        a requirement that Seller has added or will add any Person other than
Buyer or an Affiliate of Buyer as a loss payee under Seller’s Fidelity
Insurance;

then the terms of this Agreement shall be deemed automatically amended to
include such more favorable terms contained in such More Favorable Agreement,
such that such terms operate in favor of Buyer or an Affiliate of Buyer;
provided, that in the event that such More Favorable Agreement is terminated,
upon notice by Seller to Buyer of such termination, the original terms of this
Agreement shall be deemed to be automatically reinstated. Seller and Buyer
further agree to execute and deliver any new guaranties, agreements or
amendments to this Agreement evidencing such provisions, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of the parties hereto.
Promptly upon Seller or any Affiliate thereof entering into a repurchase
agreement or other credit facility with any Person other than Buyer, Seller
shall deliver to Buyer a true, correct and complete copy of such repurchase
agreement, loan agreement, guaranty or other financing documentation.

 

ARTICLE VII

 

DEFAULTS/RIGHTS AND REMEDIES OF BUYER UPON DEFAULT

Section 7.01       Events of Default.  Each of the following events or
circumstances shall constitute an “Event of Default”:

(a)        Payment Failure.  Failure of Seller to (i) make any payment (which
failure continues for a period of two (2) Business Days following written notice
(which may be in electronic form) from Buyer) of Price Differential or
Repurchase Price or any other sum which has become due, on a Price Differential
Payment Date or a Repurchase Date or otherwise, whether





-39-



 

 

by acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document, in each case evidencing
or securing Indebtedness of Seller to Buyer or to any Affiliate of Buyer, or
(ii) cure any Margin Deficit when due pursuant to Section 2.05 hereof.

(b)        Cross Default.  Seller or Affiliates thereof shall be in default
under (i) any Program Agreement or any Repurchase Document; provided that any
such default under the Indenture shall constitute an “Event of Default” only if
it continues unremedied for a period of two (2) Business Days after a
Responsible Officer of the Seller obtains actual knowledge of such failure, or
receives written notice from Buyer of such default; (ii) any Indebtedness, in
the aggregate, in excess of $1 million of Seller or any Affiliate thereof which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (iii) any other contract or contracts, in
the aggregate in excess of $1 million to which Seller or any Affiliate thereof
is a party which default (1) involves the failure to pay a matured obligation,
or (2) permits the acceleration of the maturity of obligations by any other
party to or beneficiary of such contract.

(c)        Assignment.  Assignment or attempted assignment by Seller of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Buyer, or the granting by Seller of any security interest, lien or
other encumbrances on any Purchased Assets to any person other than Buyer.

(d)        Insolvency.  An Act of Insolvency shall have occurred with respect to
Seller or any Affiliate thereof.

(e)        Material Adverse Change.  Any material adverse change in the
Property, business, financial condition or operations of Seller or any of its
Affiliates shall occur, in each case as determined by Buyer in its sole good
faith discretion, or any other condition shall exist which, in Buyer’s sole good
faith discretion, constitutes a material impairment of Seller’s ability to
perform its obligations under this Agreement or any other Program Agreement.

(f)        Immediate Breach of Representation or Covenant or Obligation.  A
breach by Seller of any of the representations, warranties or covenants or
obligations set forth in Sections 3.01  (Seller Existence), 3.07  (Solvency),
3.12  (Material Adverse Change), Section 3.22  (Other Indebtedness), Section
6.02  (Prohibition of Fundamental Changes), Section 6.13  (Existence), Section
6.17  (Guarantees), Section 6.18  (Indebtedness), Section 6.20  (No Pledge) or
Section 6.21  (Plan Assets) of this Agreement.

(g)        Additional Breach of Representation or Covenant.  A material breach
by Seller of any other material representation, warranty or covenant set forth
in this Agreement (and not otherwise specified in Section 7.01(f) above), if
such breach is not cured within five (5) Business Days or, in the case of a
breach of Section 6.03, three (3) Business Days.

(h)        Change in Control.  The occurrence of a Change in Control.

(i)         Failure to Transfer.  Seller fails to transfer a material portion of
the Purchased Assets to Buyer on the applicable Purchase Date (provided Buyer
has tendered the related Purchase Price).





-40-



 

 

(j)         Judgment.  A final judgment or judgments for the payment of money in
excess of $10,000,000 shall be rendered against Seller or any of their
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof.

(k)        Government Action.  Any Governmental Authority or any person, agency
or entity acting or purporting to act under governmental authority shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of Seller or any
Affiliate thereof, or shall have taken any action to displace the management of
Seller or any Affiliate thereof or to curtail its authority in the conduct of
the business of Seller or any Affiliate thereof, or takes any action in the
nature of enforcement to remove, limit or restrict the approval of Seller or
Affiliate as an issuer, buyer or a seller/servicer of mortgage loans or
securities backed thereby, and such action provided for in this subparagraph (l)
shall not have been discontinued or stayed within thirty (30) days.

(l)         Inability to Perform.  A Responsible Officer of Seller or VFN
Guarantor shall admit its inability to, or its intention not to, perform any of
Seller’s Obligations or VFN Guarantor’s obligations hereunder or the VFN
Guaranty.

(m)       Security Interest.  This Agreement shall for any reason cease to
create a valid, first priority security interest in any material portion of the
Repurchase Assets purported to be covered hereby.

(n)        Financial Statements.  Seller’s audited annual financial statements
or the notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of Seller as a “going concern”
or a reference of similar import.

(o)        Validity of Agreement.  For any reason, this Agreement at any time
shall not be in full force and effect in all material respects or shall not be
enforceable in all material respects in accordance with its terms, or any Lien
granted pursuant thereto shall fail to be perfected and of first priority, or
Seller or any Affiliate of Seller shall seek to disaffirm, terminate, limit or
reduce its obligations hereunder or VFN Guarantor’s obligations under the VFN
Guaranty.

(p)        VFN Guarantor Breach.  A breach by VFN Guarantor of any material
representation, warranty or covenant set forth in the VFN Guaranty or any other
Program Agreement, any “event of default” by VFN Guarantor under the VFN
Guaranty, any repudiation of the VFN Guaranty by VFN Guarantor, or if the VFN
Guaranty is not enforceable against VFN Guarantor.

Section 7.02      No Waiver.  An Event of Default shall be deemed to be
continuing unless expressly waived by Buyer in writing.

Section 7.03       Due and Payable.  Upon the occurrence of any Event of Default
which has not been waived in writing by Buyer, Buyer may, by notice to Seller,
declare all Obligations to be immediately due and payable, and any obligation of
Buyer to enter into Transactions with Seller shall thereupon immediately
terminate.  Upon such declaration, the Obligations shall become immediately due
and payable, both as to Purchase Price outstanding and





-41-



 

 

Price Differential, without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived, anything contained herein or other
evidence of such Obligations to the contrary notwithstanding, except with
respect to any Event of Default set forth in Section 7.01(d), in which case all
Obligations shall automatically become immediately due and payable without the
necessity of any notice or other demand, and any obligation of Buyer to enter
into Transactions with Seller shall immediately terminate.  Buyer may enforce
payment of the same and exercise any or all of the rights, powers and remedies
possessed by Buyer, whether under this Agreement or any other Program Agreement
or afforded by applicable law.

Section 7.04       Fees.  The remedies provided for herein are cumulative and
are not exclusive of any other remedies provided by law.  Seller agrees to pay
to Buyer reasonable attorneys’ fees and reasonable legal expenses incurred in
enforcing Buyer’s rights, powers and remedies under this Agreement and each
other Program Agreement.

Section 7.05       Default Rate.  Without regard to whether Buyer has exercised
any other rights or remedies hereunder, if an Event of Default shall have
occurred and be continuing, the applicable Margin in respect of the Pricing Rate
shall be increased, to the extent permitted by law, as set forth in clause (ii)
of the definition of “Margin”.

ARTICLE VIII

 

ENTIRE AGREEMENT; AMENDMENTS

AND WAIVERS; SEPARATE ACTIONS BY BUYER

Section 8.01       Entire Agreement.  This Agreement (including the Schedules
and Exhibits hereto) constitutes the entire agreement of the parties hereto and
supersedes any and all prior or contemporaneous agreements, written or oral, as
to the matters contained herein, and no modification or waiver of any provision
hereof or any of the Program Agreements, nor consent to the departure by Seller
therefrom, shall be effective unless the same is in writing, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which it is given.

Section 8.02      Waivers, Separate Actions by Buyer.  Any amendment or waiver
effected in accordance with this Article VIII shall be binding upon Buyer and
Seller; and Buyer’s failure to insist upon the strict performance of any term,
condition or other provision of this Agreement or any of the Program Agreements,
or to exercise any right or remedy hereunder or thereunder, shall not constitute
a waiver by Buyer of any such term, condition or other provision or Default or
Event of Default in connection therewith, nor shall a single or partial exercise
of any such right or remedy preclude any other or future exercise, or the
exercise of any other right or remedy; and any waiver of any such term,
condition or other provision or of any such Default or Event of Default shall
not affect or alter this Agreement or any of the Program Agreements, and each
and every term, condition and other provision of this Agreement and the Program
Agreements shall, in such event, continue in full force and effect and shall be
operative with respect to any other then existing or subsequent Default or Event
of Default in connection therewith.  An Event of Default hereunder or under any
of the Program Agreements shall be deemed to be continuing unless and until
waived in writing by Buyer.





-42-



 

 

ARTICLE IX

 

SUCCESSORS AND ASSIGNS

Section 9.01       Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, any portion thereof, or any interest therein.  Seller
shall not have the right to assign all or any part of this Agreement or any
interest herein without the prior written consent of Buyer.

Section 9.02       Participations and Transfers.

(a)        Buyer may in accordance with applicable law at any time sell to one
or more banks or other entities (“Participants”) participating interests in all
or a portion of Buyer’s rights and obligations under this Agreement and the
other Program Agreements; provided,  that (i) Seller has consented to such sale;
provided,  however, Seller’s consent shall not be required in the event that (A)
such Participant is an Affiliate of Buyer or (B) an Event of Default has
occurred; (ii) each such sale shall represent an interest in a Transaction in a
Purchase Price of $1,000,000 or more and (iii) other than with respect to a
participating interest consisting of a pro rata interest in all payments due to
Buyer under this Agreement and prior to an Event of Default Buyer receives an
opinion of a nationally recognized tax counsel experienced in such matters that
such sale will not result in the Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for U.S. federal income tax
purposes.  In the event of any such sale by Buyer of participating interests to
a Participant, Buyer shall remain a party to the Transaction for all purposes
under this Agreement and the Program Agreements and Seller shall continue to
deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under this Agreement and the Program Agreements.

(b)        Buyer may in accordance with applicable law at any time assign,
pledge, hypothecate, or otherwise transfer to one or more banks, financial
institutions, investment companies, investment funds or any other Person (each,
a “Transferee”) all or a portion of Buyer’s rights and obligations under this
Agreement and the other Program Agreements; provided,  that (i) Seller has
consented to such assignment, pledge, hypothecation, or other transfer;
provided,  however, Seller’s consent shall not be required in the event that (A)
such Transferee is an Affiliate of Buyer or (B) an Event of Default has
occurred; (ii) absent an Event of Default, Buyer shall give at least ten days’
prior notice thereof to Seller; (iii) that each such sale shall represent an
interest in the Transactions in an aggregate Purchase Price of $1,000,000 or
more, (iv) such Transferee shall have also acquired the same percentage interest
in each other Series of Variable Funding Notes, unless Ginnie Mae has consented
in writing to waive this requirement, and (v) other than with respect to an
assignment, pledge, hypothecation or transfer consisting of a pro rata interest
in all payments due to Buyer under this Agreement and prior to an Event of
Default Buyer received an opinion of a nationally recognized tax counsel
experienced in such matters that such assignment, pledge, hypothecation or
transfer  will not result in the Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for U.S. federal income tax
purposes.  In the event of any such assignment, pledge, hypothecation or
transfer by Buyer of Buyer’s rights under this Agreement and the other Program
Agreements, Seller shall continue to deal solely and directly





-43-



 

 

with Buyer in connection with Buyer’s rights and obligations under this
Agreement.  Buyer (acting as agent for Seller) shall maintain at its address
referred to in Section 10.05 a register (the “Register”) for the recordation of
the names and addresses of Transferees, and the Purchase Price outstanding and
Price Differential in the Transactions held by each thereof.  The entries in the
Register shall be prima facie conclusive and binding, and Seller may treat each
Person whose name is recorded in the Register as the owner of the Transactions
recorded therein for all purposes of this Agreement.  No assignment shall be
effective until it is recorded in the Register.

(c)        All actions taken by Buyer pursuant to this Section 9.02 shall be at
the expense of Buyer.  Buyer may distribute to any prospective assignee any
document or other information delivered to Buyer by Seller.

Section 9.03       Buyer and Participant Register.

(a)        Subject to acceptance and recording thereof pursuant to paragraph (b)
of this Section 9.03, from and after the effective date specified in each
assignment and acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such assignment and acceptance, have
the rights and obligations of Buyer under this Agreement.  Any assignment or
transfer by Buyer of rights or obligations under this Agreement that does not
comply with this Section 9.03 shall be treated for purposes of this Agreement as
a sale by such Buyer of a participation in such rights and obligations in
accordance with Section 9.02.

(b)        Seller or an agent of Seller shall maintain a register (the
“Transaction Register”) on which it will record the Transactions entered into
hereunder, and each assignment and acceptance and participation.  The
Transaction Register shall include the names and addresses of Buyers (including
all assignees, successors and Participants), and the Purchase Price of the
Transactions entered into by Buyer.  Failure to make any such recordation, or
any error in such recordation shall not affect Seller’s obligations in respect
of such Transactions.  If Buyer sells a participation in any Transaction, it
shall provide Seller, or maintain as agent of Seller, the information described
in this paragraph and permit Seller to review such information as reasonably
needed for Seller to comply with its obligations under this Agreement or under
any applicable law or governmental regulation or procedure.

ARTICLE X

 

MISCELLANEOUS

Section 10.01     Survival.  This Agreement and the other Program Agreements and
all covenants, agreements, representations and warranties herein and therein and
in the certificates delivered pursuant hereto and thereto, shall survive the
entering into of the Transaction and shall continue in full force and effect so
long as any Obligations are outstanding and unpaid.

Section 10.02     Indemnification.  Seller shall, and hereby agrees to,
indemnify, defend and hold harmless Buyer, any Affiliate of Buyer and their
respective directors, officers, agents, employees and counsel from and against
any and all losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred by any of them (except to the extent that it is finally
judicially determined to have resulted from their own gross negligence or
willful misconduct) as





-44-



 

 

a consequence of, or arising out of or by reason of any litigation,
investigations, claims or proceedings which arise out of or are in any way
related to, (i) this Agreement or any other Program Agreement or the
transactions contemplated hereby or thereby, (ii) Seller’s servicing practices
or procedures; (iii) any actual or proposed use by Seller of the proceeds of the
Purchase Price, and (iv) any Default, Event of Default or any other breach by
Seller of any of the provisions of this Agreement or any other Program
Agreement, including, without limitation, amounts paid in settlement, court
costs and reasonable fees and disbursements of counsel incurred in connection
with any such litigation, investigation, claim or proceeding or any advice
rendered in connection with any of the foregoing.  If and to the extent that any
Obligations are unenforceable for any reason, Seller hereby agrees to make the
maximum contribution to the payment and satisfaction of such Obligations which
is permissible under applicable law.  Seller’s obligations set forth in this
Section 10.02 shall survive any termination of this Agreement and each other
Program Agreement and the payment in full of the Obligations, and are in
addition to, and not in substitution of, any other of its obligations set forth
in this Agreement or otherwise.  In addition, Seller shall, upon demand, pay to
Buyer all costs and Expenses (including the reasonable fees and disbursements of
counsel) paid or incurred by Buyer in (i) enforcing or defending its rights
under or in respect of this Agreement or any other Program Agreement,
(ii) collecting the Purchase Price outstanding, (iii) foreclosing or otherwise
collecting upon any Repurchase Assets and (iv) obtaining any legal, accounting
or other advice in connection with any of the foregoing.

Section 10.03    Nonliability of Buyer.  The parties hereto agree that,
notwithstanding any affiliation that may exist between Seller and Buyer, the
relationship between Seller and Buyer shall be solely that of arms-length
participants.  Buyer shall not have any fiduciary responsibilities to
Seller.  Seller (i) agrees that Buyer shall not have any liability to Seller
(whether sounding in tort, contract or otherwise) for losses suffered by Seller
in connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by this agreement, the other loan
documents or any other agreement entered into in connection herewith or any act,
omission or event occurring in connection therewith, unless it is determined by
a judgment of a court that is binding on Buyer (which judgment shall be final
and not subject to review on appeal), that such losses were the result of acts
or omissions on the part of Buyer constituting gross negligence or willful
misconduct and (ii) waives, releases and agrees not to sue upon any claim
against Buyer (whether sounding in tort, contract or otherwise), except a claim
based upon gross negligence or willful misconduct.  Whether or not such damages
are related to a claim that is subject to such waiver and whether or not such
waiver is effective, Buyer shall not have any liability with respect to, and
Seller hereby waives, releases and agrees not to sue upon any claim for, any
special, indirect, consequential or punitive damages suffered by Seller in
connection with, arising out of, or in any way related to the transactions
contemplated or the relationship established by this Agreement, the other loan
documents or any other agreement entered into in connection herewith or
therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Buyer (which judgment shall be final and not subject to review on appeal), that
such damages were the result of acts or omissions on the part of Buyer, as
applicable, constituting willful misconduct or gross negligence.

Section 10.04     Governing Law; Submission to Jurisdiction; Waivers.





-45-



 

 

(a)        This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any VFN Guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b)        EACH OF THE PARTIES HERETO AND THE BUYER, BY THEIR ACCEPTANCE OF THE
NOTE, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i)         SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(ii)       CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN
NOTIFIED IN WRITING;

(iv)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION; AND





-46-



 

 

(v)        WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE INDENTURE OR THE TRANSACTIONS CONTEMPLATED THEREBY AND HEREBY.

Section 10.05     Notices.  Any and all notices (with the exception of
Transaction Notices, which shall be delivered via facsimile only), statements,
demands or other communications hereunder may be given by a party to the other
by mail, email, facsimile, messenger or otherwise to the address specified
below, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other.  All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.

If to Seller:

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention:  Pamela Marsh/Richard Hetzel

Phone Number:  (805) 330-6059/ (805)  254-6088

E-mail:  pamela.marsh@pnmac.com;

richard.hetzel@pnmac.com;

contract.finance@pnmac.com

 

with a copy to:

 

PennyMac Loan Services, LLC

3043 Townsgate Road

Westlake Village, CA 91361

Attention:  Derek Stark

Phone Number:  (818) 746-2289

E-mail:  derek.stark@pnmac.com

 

If to Buyer:

 

For Transaction Notice:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, NY  10010

Attention:  Christopher Bergs, Resi Mortgage Warehouse Ops

Phone:  212‑538‑5087

E-mail:  christopher.bergs@credit‑suisse.com

 





-47-



 

 

with a copy to:

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY  10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

For all other Notices:

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention:  Margaret Dellafera

Phone Number:  212-325-6471

Fax Number:  212-743-4810

E-mail:  margaret.dellafera@credit-suisse.com

 

Section 10.06     Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.  In case any provision in or obligation under this
Agreement or any other Program Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.07    Section Headings.  The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

Section 10.08     Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.09     Periodic Due Diligence Review.  Seller acknowledges that Buyer
has the right to perform continuing due diligence reviews with respect to Seller
and the Purchased Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agree that upon reasonable (but no less than five (5) Business Days’)
prior written notice unless an Event of Default shall have occurred, in which
case no notice is required, to Seller, Buyer or its authorized representatives
will be





-48-



 

 

permitted during normal business hours, and in a manner that does not
unreasonably interfere with the ordinary conduct of Seller’s business, to
examine, inspect, and make copies and extracts of, any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession or under the control of Seller.  Seller also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Purchased Assets.  Without
limiting the generality of the foregoing, Seller acknowledges that Buyer may
enter into a Transaction related to any Purchased Assets from Seller based
solely upon the information provided by Seller to Buyer in the Asset Schedule
and the representations, warranties and covenants contained herein, and that
Buyer, at its option, has the right at any time to conduct a partial or complete
due diligence review on some or all of the Purchased Assets related to a
Transaction.  Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession, or under the control, of Seller.

Section 10.10    Hypothecation or Pledge of Repurchase Assets.  Buyer shall have
free and unrestricted use of all Repurchase Assets and nothing in this Agreement
shall preclude Buyer from engaging in repurchase transactions with all or a
portion of the Repurchase Assets or otherwise pledging, repledging,
transferring, hypothecating, or rehypothecating all or a portion of the
Repurchase Assets; provided that prior to an Event of Default, such pledge,
repledge, transfer, hypothecation or rehypothecation is treated as a financing
or hedging transaction for U.S. federal income tax purposes or a pro rata
interest in all payments due to Buyer under this Agreement; provided, further
that other than with respect to a pro rata interest in all payments due to Buyer
under this Agreement and prior to an Event of Default Buyer receives an opinion
of a nationally recognized tax counsel experienced in such matters that such
repurchase transaction, pledge, repledge, transfer, hypothecation or
rehypothecation will not result in the Issuer being subject to tax on its net
income as an association (or publicly traded partnership) taxable as a
corporation or a taxable mortgage pool taxable as a corporation, each for U.S.
federal income tax purposes.

Section 10.11     Non-Confidentiality of Tax Treatment.

(a)        This Agreement and its terms, provisions, supplements and amendments,
and notices hereunder, are proprietary to Buyer or Seller, as applicable and
shall be held by each party hereto, as applicable in strict confidence and shall
not be disclosed to any third party without the written consent of Buyer or
Seller, except for (i) disclosure to Buyer’s or Seller’s direct and indirect
Affiliates and Subsidiaries, attorneys or accountants, but only to the extent
such disclosure is necessary and such parties agree to hold all information in
strict confidence, or (ii) disclosure required by law, rule, regulation or order
of a court or other regulatory body.  Notwithstanding the foregoing or anything
to the contrary contained herein or in any other Program Agreements, the parties
hereto may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Buyer or any pricing terms
(including, without limitation, the Pricing Rate, Purchase Price Percentage,
Purchase Price and Commitment Fee) or other nonpublic business or financial
information (including any sublimits) that is unrelated to the





-49-



 

 

federal, state and local tax treatment of the Transactions and is not relevant
to understanding the federal, state and local tax treatment of the Transactions,
without the prior written consent of Buyer.

(b)        Notwithstanding anything in this Agreement to the contrary, Seller
shall comply with all applicable local, state and federal laws, including,
without limitation, all privacy and data protection law, rules and regulations
that are applicable to the Repurchase Assets and/or any applicable terms of this
Agreement (the “Confidential Information”).  Seller understands that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “GLB Act”),
and Seller agrees to maintain such nonpublic personal information that it
receives hereunder in accordance with the GLB Act and other applicable federal
and state privacy laws.  Seller shall implement such physical and other security
measures as shall be necessary to (a) ensure the security and confidentiality of
the “nonpublic personal information” of the “customers” and “consumers” (as
those terms are defined in the GLB Act) of Buyer or any Affiliate of Buyer which
Seller holds, (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information.  Seller
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the GLB Act and of the applicable standards
adopted pursuant thereto, as now or hereafter in effect.  Upon request, Seller
will provide evidence reasonably satisfactory to allow Buyer to confirm that the
providing party has satisfied its obligations as required under this Section
10.11.  Without limitation, this may include Buyer’s review of audits, summaries
of test results, and other equivalent evaluations of Seller.  Seller shall
notify Buyer immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Buyer or any Affiliate of Buyer provided directly to
Seller by Buyer or such Affiliate.  Seller shall provide such notice to Buyer by
personal delivery, by facsimile with confirmation of receipt, or by overnight
courier with confirmation of receipt to the applicable requesting individual.

Section 10.12     Set-off.  In addition to any rights and remedies of Buyer
hereunder and by law, Buyer shall have the right, without prior notice to
Seller, any such notice being expressly waived by Seller to the extent permitted
by applicable law to set-off and appropriate and apply against any Obligation
from Seller or any Affiliate thereof to Buyer or any of its Affiliates any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return funds to Seller),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer or any Affiliate thereof to or for the credit or the
account of Seller or any Affiliate thereof.  Buyer agrees promptly to notify
Seller after any such set off and application made by Buyer; provided that the
failure to give such notice shall not affect the validity of such set off and
application.

Section 10.13     Intent.

(a)        The parties recognize that each Transaction is a “master netting
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code,





-50-



 

 

as amended and that all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in Title 11 of the United States Code.

(b)        It is understood that either party’s right to liquidate Purchased
Assets delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 7.03 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and Section 561 of
Title 11 of the United States Code, as amended.

(c)        The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d)        It is understood that this Agreement constitutes a “netting contract”
as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e)        This Agreement is intended to be a “securities contract,” within the
meaning of Section 555 under the Bankruptcy Code, and a “master netting
agreement,” within the meaning of Section 561 under the Bankruptcy Code.

(f)        It is the intention of the parties that, for U.S. federal income tax
purposes and for accounting purposes, each Transaction constitute a financing,
and that Seller be (except to the extent that Buyer shall have exercised its
remedies following an Event of Default) the owner of the Purchased Assets for
such purposes.  Unless prohibited by applicable law, Seller and Buyer shall
treat the Transactions as described in the preceding sentence (including on any
and all filings with any U.S. federal, state, or local taxing authority and
agree not to take any action inconsistent with such treatment).

 

 



-51-



 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Master Repurchase
Agreement to be executed and delivered by their duly authorized officers or
trustees as of the date first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Buyer

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Margaret D. Dellafera

 

 

Name:

Margaret D. Dellafera

 

 

Title:

Authorized Signer

 





[Signature Page to SPIADVF1 Master Repurchase Agreement]



 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 





[Signature Page to SPIADVF1 Master Repurchase Agreement]



 

 

 

PENNYMAC LOAN SERVICES, LLC,
as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Senior Managing Director and Treasurer

 

 

 



[Signature Page to SPIADVF1 Master Repurchase Agreement]



 

 

SCHEDULE 1

 

RESPONSIBLE OFFICERS – SELLER

SELLER AUTHORIZATIONS

 

 



Schedule 1-1



 

 

SCHEDULE 2

 

ASSET SCHEDULE

 

 



Schedule 2-1



 

 

SCHEDULE 3

BUYER ACCOUNT

 

 



Schedule 3-1



 

 

EXHIBIT A

FORM OF TRANSACTION NOTICE

Purchase Date:  [_________]

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Attention:  Dominic Obaditch

Email:  dominic.obaditch@credit-suisse.com

 

TRANSACTION NOTICE

Ladies and Gentlemen:

We refer to the Master Repurchase Agreement, dated as of March [__], 2020 (the
“Agreement”), among PennyMac Loan Services, LLC (the “Seller”), Credit Suisse
AG, Cayman Islands Branch (the “Buyer”) and Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”).  Each capitalized term used but not
defined herein shall have the meaning specified in the Agreement.  This notice
is being delivered by Seller pursuant to Section 2.02 of the Agreement.

Please be notified that Seller hereby irrevocably requests that the Buyer enter
into the following Transaction(s) with the Seller as follows:

 

 

 

 

 

 

P&I

Escrow

Corp

Total

Beginning Receivables Balance

$0.00

$0.00

$0.00

$0.00

Ineligible Corporate Advances (Currents>25%)

 

 

$0.00

$0.00

Advance Reimbursement Amounts

$0.00

$0.00

$0.00

$0.00

Additional Receivables

$0.00

$0.00

$0.00

$0.00

Ending Receivables Balance

$0.00

$0.00

$0.00

$0.00

WA Advance Rates

%

%

%

 

Total WA Advance Rate

 

 

 

%

Initial Note Balance/Purchase Price requested
(i.e. Ending VFN Balance)

 

 

 

$0.00

Purchase Price Percentage

 

 

 

%

Additional Balance/Purchase Price requested
(i.e. New Purchase Price)

 

 

 

$0.00

Current Purchase Price

 

 

 

$0.00

Purchase Price Change

 

 

 

$0.00

Effective Advance Rate

 

 

 

%

 





Exhibit A-1



 

 

Seller requests that the proceeds of the Purchase Price be deposited in Seller’s
account at _______, ABA Number _______, account number ____, References:  _____,
Attn:  _______.

Seller hereby represents and warrants that each of the representations and
warranties made by Seller in each of the Program Agreements to which it is a
party is true and correct in all material respects, in each case, on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date.  Attached hereto is a true and complete
updated copy of the Asset Schedule.

 





Exhibit A-2



 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

 

 





Exhibit A-3



 

 

Asset Schedule

 

 

Note

Initial Note
Balance

Additional
Balance(s)

Outstanding
VFN Principal
Balance

 

Maximum VFN
Principal
Balance 

PNMAC GMSR ISSUER TRUST, SPIADVF1 Variable Funding Note

$[________]

$[________]

$[________]

$[________]

 

 

 



Exhibit A-4



 

 

EXHIBIT B

EXISTING INDEBTEDNESS

[See Attached]

 

 

Exhibit B-1

